Exhibit 10.3
 
FIFTH AMENDED AND RESTATED

 
AGREEMENT OF LIMITED PARTNERSHIP
 
OF
 
STEEL PARTNERS HOLDINGS L.P.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
 
1
       
SECTION 1.1.
Definitions.
 
1
SECTION 1.2.
Construction.
 
10
     
ARTICLE II ORGANIZATION
 
11
       
SECTION 2.1.
Formation.
 
11
SECTION 2.2.
Name.
 
11
SECTION 2.3.
Registered Office; Registered Agent; Principal Office; Other Offices.
 
11
SECTION 2.4.
Purpose and Business.
 
11
SECTION 2.5.
Powers.
 
12
SECTION 2.6.
Power of Attorney.
 
12
SECTION 2.7.
Term.
 
13
SECTION 2.8.
Title to Partnership Assets.
 
14
SECTION 2.9.
Certain Undertakings Relating to the Separateness of the Partnership.
 
14
     
ARTICLE III RIGHTS OF LIMITED PARTNERS
 
14
       
SECTION 3.1.
Limitation of Liability.
 
14
SECTION 3.2.
Management of Business.
 
15
SECTION 3.3.
Outside Activities of the Limited Partners.
 
15
SECTION 3.4.
Rights of Limited Partners.
 
15
SECTION 3.5.
Non-Voting Interests of BHC Partners.
 
16
     
ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS
 
17
       
SECTION 4.1.
Certificates.
 
17
SECTION 4.2.
Mutilated, Destroyed, Lost or Stolen Certificates.
 
17
SECTION 4.3.
Record Holders.
 
18
SECTION 4.4.
Transfer Generally.
 
19
SECTION 4.5.
Registration and Transfer of Limited Partner Interests.
 
19
SECTION 4.6.
Transfer of the General Partner’s General Partner Interest.
 
20
SECTION 4.7.
Restrictions on Transfers.
 
20
SECTION 4.8.
Redemption of Partnership Interests of Certain Limited Partners.
 
22
     
ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
23
       
SECTION 5.1.
Organizational Contributions and Issuances of Common Units.
 
23
SECTION 5.2.
Contributions by the General Partner and its Affiliates.
 
24
SECTION 5.3.
Interest and Withdrawal.
 
24

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 5.4.
Establishment of Class B Common Units
 
24
SECTION 5.5.
Issuances of Additional Partnership Securities.
 
25
SECTION 5.6.
Preemptive Rights.
 
26
SECTION 5.7.
Splits and Combinations.
 
27
SECTION 5.8.
Fully Paid and Non-Assessable Nature of Limited Partner Interests.
 
27
     
ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS
 
28
       
SECTION 6.1.
Maintenance of Capital Accounts.
 
28
SECTION 6.2.
Allocations.
 
28
SECTION 6.3.
Requirement and Characterization of Distributions; Distributions to Record
Holders.
 
30
     
ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS
 
30
       
SECTION 7.1.
Management.
 
30
SECTION 7.2.
Certificate of Limited Partnership.
 
33
SECTION 7.3.
Restrictions on General Partner’s Authority.
 
34
SECTION 7.4.
Expenses; Reimbursement of the General Partner; Management Fees and Expenses.
 
34
SECTION 7.5.
Outside Activities.
 
35
SECTION 7.6.
Loans from the General Partner; Loans or Contributions from the Partnership;
Contracts with Affiliates; Certain Restrictions on the General Partner.
 
36
SECTION 7.7.
Indemnification.
 
37
SECTION 7.8.
Liability of Indemnitees.
 
39
SECTION 7.9.
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties.
 
40
SECTION 7.10.
Other Matters Concerning the General Partner.
 
42
SECTION 7.11.
Purchase or Sale of Partnership Securities.
 
42
SECTION 7.12.
Reliance by Third Parties.
 
42
     
ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
43
       
SECTION 8.1.
Records and Accounting.
 
43
SECTION 8.2.
Fiscal Year.
 
43
SECTION 8.3.
Reports.
 
44
     
ARTICLE IX TAX MATTERS
 
44
       
SECTION 9.1.
Tax Returns and Information.
 
44
SECTION 9.2.
Tax Elections.
 
44
SECTION 9.3.
Tax Controversies.
 
45
SECTION 9.4.
Withholding.
 
45
SECTION 9.5.
Election to be Treated as a Corporation.
 
45

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE X ADMISSION OF PARTNERS
 
45
       
SECTION 10.1.
Admission of Initial Limited Partner.
 
45
SECTION 10.2.
Admission of Additional Limited Partners.
 
46
SECTION 10.3.
Admission of Successor General Partner.
 
46
SECTION 10.4.
Amendment of Agreement and Certificate of Limited Partnership to Reflect the
Admission of Partners.
 
47
     
ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS
 
47
       
SECTION 11.1.
Withdrawal of the General Partner.
 
47
SECTION 11.2.
Removal of the General Partner.
 
48
SECTION 11.3.
Interest of Departing General Partner and Successor General Partner.
 
49
SECTION 11.4.
Withdrawal of Limited Partners.
 
50
     
ARTICLE XII DISSOLUTION AND LIQUIDATION
 
50
       
SECTION 12.1.
Dissolution.
 
50
SECTION 12.2.
Continuation of the Business of the Partnership After Event of Withdrawal.
 
51
SECTION 12.3.
Liquidator.
 
52
SECTION 12.4.
Liquidation.
 
52
SECTION 12.5.
Cancellation of Certificate of Limited Partnership.
 
53
SECTION 12.6.
Return of Contributions.
 
53
SECTION 12.7.
Waiver of Partition.
 
53
SECTION 12.8.
Capital Account Restoration.
 
53
     
ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
54
       
SECTION 13.1.
Amendments to be Adopted Solely by the General Partner.
 
54
SECTION 13.2.
Amendment Procedures.
 
55
SECTION 13.3.
Amendment Requirements.
 
56
SECTION 13.4.
Meetings.
 
57
SECTION 13.5.
Notice of a Meeting.
 
61
SECTION 13.6.
Record Date.
 
62
SECTION 13.7.
Adjournment.
 
62
SECTION 13.8.
Waiver of Notice; Approval of Meeting; Approval of Minutes.
 
62
SECTION 13.9.
Quorum.
 
62
SECTION 13.10.
Conduct of a Meeting.
 
63
SECTION 13.11.
Action Without a Meeting.
 
63
SECTION 13.12.
Voting and Other Rights.
 
64

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE XIV MERGER
 
65
       
SECTION 14.1.
Authority.
 
65
SECTION 14.2.
Procedure for Merger, Consolidation or Other Business Combination.
 
65
SECTION 14.3.
Approval by Limited Partners of Merger, Consolidation or Other Business
Combination.
 
66
SECTION 14.4.
Certificate of Merger or Consolidation.
 
67
SECTION 14.5.
Amendment of Partnership Agreement.
 
67
SECTION 14.6.
Effect of Merger.
 
67
     
ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
68
       
SECTION 15.1.
Right to Acquire Limited Partner Interests.
 
68
     
ARTICLE XVI GENERAL PROVISIONS
 
70
       
SECTION 16.1.
Addresses and Notices.
 
70
SECTION 16.2.
Further Action.
 
70
SECTION 16.3.
Binding Effect.
 
71
SECTION 16.4.
Integration.
 
71
SECTION 16.5.
Creditors.
 
71
SECTION 16.6.
Waiver.
 
71
SECTION 16.7.
Counterparts.
 
71
SECTION 16.8.
Applicable Law.
 
71
SECTION 16.9.
Invalidity of Provisions.
 
71
SECTION 16.10.
Consent of Partners.
 
71
SECTION 16.11.
Facsimile Signatures.
 
72
SECTION 16.12.
Incorporation of Sections 2(a), 2(b) and 2(c) of the Incentive Unit Agreement
into this Agreement.
 
72

 
 
iv

--------------------------------------------------------------------------------

 
 
FIFTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
STEEL PARTNERS HOLDINGS L.P.


THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF STEEL
PARTNERS HOLDINGS L.P. dated as of July 14, 2009, is entered into by and among
Steel Partners Holdings GP Inc., a Delaware corporation, as the General Partner
and as the lawful agent and attorney-in-fact for the Limited Partners, together
with any other Persons who become Partners in the Partnership or parties hereto
as provided herein.
 
WHEREAS, the General Partner and the other parties thereto entered into that
certain Agreement of Limited Partnership of the Partnership dated as of December
31, 2008 and subsequently entered into that certain Amended and Restated
Agreement of Limited Partnership of the Partnership, Second Amended and Restated
Agreement of Limited Partnership, Third Amended and Restated Agreement of
Limited Partnership and Fourth Amended and Restated Agreement of Limited
Partnership, each dated as of July 14, 2009 (collectively, the “Original
Agreement”);
 
WHEREAS, the General Partner desires to amend and restate the Original Agreement
in its entirety to reflect various changes to the Original Agreement; and
 
WHEREAS, Section 13.1(e) of the Original Agreement permits the General Partner,
without the approval of any Partner, any Unitholder or any other Person, to
amend the Original Agreement to reflect any change that the General Partner
determines does not adversely affect the Limited Partners considered as a whole
(including any particular class of Partnership Interests as compared to other
classes of Partnership Interests, treating the Common Units as a separate class
for this purpose) in any material respect;
 
NOW, THEREFORE, the General Partner, pursuant to its authority under Section
13.1(e) and the exercise of its discretion, does hereby amend and restate the
Original Agreement to provide, in its entirety, as follows:
 
ARTICLE I


DEFINITIONS


SECTION 1.1.            Definitions.
 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Steel Partners Holdings L.P., as it may be amended, supplemented or restated
from time to time.
 
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
 
“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Securities Exchange Act (and “Beneficially Own” shall have a
correlative meaning).
 
“BHCA” means the U.S. Bank Holding Company Act of 1956, as amended, supplemented
or restated from time to time and any successor to such statute.
 
“BHC Partner” has the meaning assigned to such term in Section 3.5.
 
“Board of Directors” means the Board of Directors of the General Partner.
 
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.
 
“Capital Account” has the meaning assigned to such term in Section 6.1.
 
“Capital Account Alignment” has the meaning assigned to such term in Section
5.4(c).
 
“Capital Contribution” means any cash or cash equivalents or the fair market
value of any other property that a Partner contributes to the Partnership
pursuant to this Agreement.
 
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in United States Treasury Regulation Section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, as of: (a) the date
of the acquisition of any additional Partnership Interest by any new or existing
Partner in exchange for more than a de minimis Capital Contribution; (b) the
date of the distribution of more than a de minimis amount of Partnership assets
to a Partner; (c) the date a Partnership Interest is relinquished to the
Partnership; (d) the date a Partnership Interest  (other than a de minimis
interest) is issued as consideration for the provision of services to or for the
benefit of the Partnership by an existing Partner acting in a partner capacity,
or by a new Partner acting in a partner capacity or in anticipation of being a
Partner; or (e) any other date specified in the United States Treasury
Regulations; provided however that adjustments pursuant to clauses (a), (b),
(c), (d) and (e) above shall be made only if such adjustments are deemed
necessary or appropriate by the General Partner to reflect the relative economic
interests of the Partners.  In the case of any asset that has a Carrying Value
that differs from its adjusted tax basis, Carrying Value shall be adjusted by
the amount of depreciation calculated for purposes of the definitions of “Net
Income” and “Net Loss” rather than the amount of depreciation determined for
U.S. federal income tax purposes, and depreciation shall be calculated by
reference to Carrying Value rather than tax basis once Carrying Value differs
from tax basis.
 
 
2

--------------------------------------------------------------------------------

 
 
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for gross negligence,
fraud or willful misconduct in its capacity as a general partner of the
Partnership.
 
“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted from
time to time by the General Partner, issued by the Partnership evidencing
ownership of one or more Common Units or (c) a certificate, in such form as may
be adopted from time to time by the General Partner, issued by the Partnership
evidencing ownership of one or more other Partnership Securities.
 
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware, as such Certificate of Limited Partnership may be amended,
supplemented or restated from time to time.
 
“Class B Common Unit” means one of that certain class of Common Units with those
special rights and obligations specified in this Agreement as being appurtenant
to a “Class B Common Unit”.
 
“Class C Common Unit” means one of that certain class of Common Units with those
special rights and obligations specified in this Agreement and in Section 2 of
the Incentive Unit Agreement as being appurtenant to a “Class C Common Unit”.
 
“Closing Price” has the meaning assigned to such term in Section 15.1(a).
 
“Code” means the United States Internal Revenue Code of 1986, as amended and in
effect from time to time.  Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of any successor law.
 
“Combined Interest” has the meaning assigned to such term in Section 11.3(a).
 
“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.
 
“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners having the rights and obligations
specified with respect to Common Units in this Agreement.  For the avoidance of
doubt, the reference herein to “Common Units” includes Class B Common Units and
Class C Common Units, but does not include the portion of Incentive Units not
classified as Class C Common Units and/or regular Common Units, and the
reference herein to “regular Common Units” includes all Common Units that are
not Class B Common Units and are not Class C Common Units.
 
“Current Market Price” has the meaning assigned to such term in Section 15.1(a).
 
 
3

--------------------------------------------------------------------------------

 
 
“Delaware Limited Partnership Act” means the Delaware Revised Uniform Limited
Partnership Act, 6 Del. C. § 17-101, et seq., as amended, supplemented or
restated from time to time, and any successor to such statute.
 
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Sections 11.1 or 11.2.
 
“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
 
“DGCL” means the General Corporation Law of the State of Delaware, as amended,
supplemented or restated from time to time, and any successor to such statute.
 
“Director” means a member of the Board of Directors.
 
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.
 
“ERISA Limited Partner” shall mean a Limited Partner that is (i) a plan subject
to the provisions of Title I of ERISA, (ii) a plan that is not subject to Title
I of ERISA but is subject to the prohibited transaction provisions of Section
4975 of the Code (e.g., IRAs and Keogh plans), (iii) a group trust, common or
collective trust fund or insurance company separate or general account subject
to ERISA or Section 4975 of the Code, and (iv) a passive or private investment
fund whose underlying assets include “plan assets” (such as where plans
described in (i) or (ii) above own 25% or more of a class of the investment
fund’s equity interests determined pursuant to Section 3(42) of ERISA and any
applicable regulations at 29 C.F.R. § 2510.3-101(f)).
 
“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).
 
“Exchange” means the acquisition by the Partnership of SP II in connection with
which SP II Master Fund was issued Units and the Partnership acquired a 100%
limited partner interest in SP II, pursuant to and in accordance with the
Exchange Agreement.
 
“Exchange Agreement” means the Exchange Agreement, dated as of the Exchange
Closing Date, between the Partnership and SP II Master Fund, as the same may be
amended or modified.
 
“Exchange Closing Date” means the closing date of the Exchange, which occurred
on January 1, 2009.
 
“Fiscal Year” has the meaning assigned to such term in Section 8.2.
 
“General Partner” means Steel Partners Holdings GP Inc., a Delaware corporation,
and its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in its capacity as a general partner of the
Partnership (except as the context otherwise requires).
 
 
4

--------------------------------------------------------------------------------

 
 
“General Partner Interest” means the management interest of the General Partner
in the Partnership, which includes any and all benefits to which a General
Partner is entitled as provided in this Agreement, together with all obligations
of a General Partner to comply with the terms and provisions of this Agreement.
The General Partner Interest does not have any rights to ownership or profit, or
any rights to receive distributions from operations or the liquidation of the
Partnership (other than with respect to any Limited Partner Interest held by
it).
 
“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting, exercising investment power with respect to, or
disposing of any Partnership Securities with any other Person that Beneficially
Owns, or whose Affiliates or Associates Beneficially Own, directly or
indirectly, Partnership Interests.
 
“Group Member” means a Person included in the Partnership Group.
 
“Incentive Unit Agreement” means the Incentive Unit Agreement, entered into
effective as of May 11, 2012, by and between the Partnership and SPH SPV-I LLC,
a Delaware limited liability company.
 
 “Incentive Units” means those Partnership Interests described in Section 2 of
the Incentive Unit Agreement.
 
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) the Manager, (d) any Person who is or was an Affiliate of the General
Partner, any Departing General Partner or the Manager, (e) any Person who is or
was a member, partner, Tax Matters Partner (as defined in the Code), officer,
director, employee, agent, fiduciary or trustee of any Group Member, the General
Partner, any Departing General Partner or the Manager or any Affiliate of any
Group Member, the General Partner, any Departing General Partner or the Manager,
(f) any Person who is or was serving at the request of the General Partner, any
Departing General Partner or the Manager or any Affiliate of the General
Partner, any Departing General Partner or the Manager as an officer, director,
employee, member, partner, Tax Matters Partner (as defined in the Code), agent,
fiduciary or trustee of another Person; provided that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services and (g) any Person the General Partner in its
sole discretion designates as an “Indemnitee” for purposes of this Agreement in
connection with activities of such Person on behalf of the Partnership, its
predecessor or the Partnership Group, including but not limited to individuals
who served as directors of WebFinancial.
 
“Independent Director” means a Director who meets the independence standards
required to serve on an audit committee of a board of directors, as established
by the Securities Exchange Act and the rules and regulations of the Commission
thereunder and by any National Securities Exchange on which the Common Units are
listed for trading.
 
“Initial Limited Partner” means the Organizational Limited Partner or its
designee, in each case upon being admitted to the Partnership in accordance with
Section 10.1.
 
“Limited Partner” means, unless the context otherwise requires, the Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the
Partnership.  For purposes of the Delaware Limited Partnership Act, the Limited
Partners shall constitute a single class or group of limited partners; provided,
however, that when the term “Limited Partner” is used herein in the context of
any vote or other approval, including without limitation Articles XIII and XIV,
such term shall not, solely for such purpose, include any Non-Voting Interest
except as may otherwise be required by law.
 
 
5

--------------------------------------------------------------------------------

 
 
“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Non-Voting Interests,
Incentive Units or other Partnership Securities or a combination thereof or
interest therein, and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, including voting rights,
together with all obligations of such Limited Partner to comply with the terms
and provisions of this Agreement; provided, however, that when the term “Limited
Partner Interest” is used herein in the context of any vote or other approval,
including without limitation Articles XIII and XIV, such term shall not, solely
for such purpose, include any Non-Voting Interest except as may otherwise be
required by law.
 
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
 
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.3 as liquidating trustee of the
Partnership within the meaning of the Delaware Limited Partnership Act.
 
“Manager” means SP General Services LLC, a Delaware limited liability company,
as successor by assignment from Steel Partners LLC, a Delaware limited liability
company.
 
“Management Agreement” means the Sixth Amended and Restated Management
Agreement, entered into effective as of January 1, 2015, by and among SP
Corporate Services LLC, a Delaware limited liability company, and the Manager.
 
“Merger” means the merger of WebFinancial with and into the Partnership pursuant
to the Agreement of Merger, dated as of the Merger Closing Date, between
WebFinancial and the Partnership, as the same may be amended or modified.
 
“Merger Closing Date” means the closing date of the Merger, which occurred on
December 31, 2008.
 
“Merger Agreement” has the meaning assigned to such term in Section 14.1.
 
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act, any successor thereto and any
other securities exchange (whether or not registered with the Commission under
Section 6(a) of the Securities Exchange Act) or a Designated Offshore Securities
Market (as such term is defined pursuant to Rule 902(b) as promulgated under the
Securities Act) that the General Partner in its sole discretion shall designate
as a National Securities Exchange for purposes of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
“Net Income” and “Net Loss” for any taxable period means the taxable income or
loss of the Partnership for such period as determined in accordance with the
accounting method used by the Partnership for U.S. federal income tax purposes
with the following adjustments (without duplication): (i) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Net Income or Net Loss shall be added to such
taxable income or loss; (ii) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any depreciation,
amortization or gain or loss resulting from a disposition of such asset shall be
calculated with reference to such Carrying Value; (iii) upon an adjustment to
the Carrying Value of any asset, pursuant to the definition of Carrying Value,
the amount of the adjustment shall be included as gain or loss in computing such
taxable income or loss; (iv) any expenditures of the Partnership not deductible
in computing taxable income or loss, not properly capitalizable and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition shall be treated as deductible items; and (v) any item of
income, gain, loss or deduction that is specially allocated for Section 704(b)
book purposes pursuant to Section 5.4(e) or Section 6.2(b) shall not be taken
into account in computing Net Income or Net Loss.
 
“Non-Voting Interest” has the meaning assigned to such term in Section 3.5(a).
 
“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
 
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates) with
Special Director Approval.
 
“Organizational Limited Partner” means WebFinancial.
 
“Original Agreement” has the meaning set forth in the recitals.
 
“Outstanding” means, with respect to Limited Partner Interests, all Limited
Partner Interests that are issued by the Partnership and reflected as
outstanding on the Partnership’s books and records as of the date of
determination; provided however that if at any time any Person or Group (other
than the General Partner, the Manager or their respective Affiliates)
Beneficially Owns 10% or more of any class of Outstanding Common Units, all
Common Units owned by such Person or Group in excess of 9.9% shall not be
entitled to be voted on any matter and shall not be considered to be Outstanding
when sending notices of a meeting of Limited Partners to vote on any matter
(unless otherwise required by law), calculating required votes, determining the
presence of a quorum or for other similar purposes under this Agreement (such
Common Units shall not, however, be treated as a separate class of Partnership
Securities for purposes of this Agreement); provided further that the foregoing
limitation shall not apply to any Person or Group that acquired 10% or more of
any Common Units issued by the Partnership with the prior approval of the Board
of Directors.  Notwithstanding anything herein to the contrary, Limited
Partnership Interests owned by the Partnership or its Subsidiaries shall not be
entitled to be voted on any matter hereunder where a vote of Limited Partner
Interests is required and shall be disregarded for purposes of calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
“Partners” means the General Partner and the Limited Partners.
 
“Partnership” means Steel Partners Holdings L.P., a Delaware limited
partnership.
 
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
 
“Partnership Interest” means an interest in the Partnership, which shall include
the General Partner Interest and Limited Partner Interests.
 
“Partnership Security” means any equity interest in the Partnership (but
excluding any options, rights, warrants and appreciation rights relating to an
equity interest in the Partnership), including without limitation, Common Units
and Non-Voting Interests.
 
“Percentage Interest” means, as of any date of determination, (i) as to any
holder of Common Units or Non-Voting Interests in its capacity as such, the
product obtained by multiplying (a) 100% less the percentage applicable to the
Units referred to in clause (ii) by (b) the quotient obtained by dividing (x)
the number of Common Units or Non-Voting Interests held by such holder by (y)
the total number of all Outstanding Common Units and Non-Voting Interests, and
(ii) as to any holder of other Units in its capacity as such with respect to
such Units, the percentage established for such Units by the General Partner as
a part of the issuance of such Units.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association
(including any group, organization, co-tenancy, plan, board, council or
committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).
 
“Pro Rata” means (a) when modifying Units or any class thereof, apportioned
equally among all designated Units and (b) when modifying Partners or Record
Holders, apportioned among all Partners or Record Holders, as the case may be,
in accordance with their relative Percentage Interests.
 
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Units of a certain class (other than Units owned by
the General Partner and its Affiliates) pursuant to Article XV.
 
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or with respect to the first fiscal quarter of the Partnership
after the Merger Closing Date or the final fiscal quarter prior to the
termination of the Partnership, the portion of such fiscal quarter after the
Merger Closing Date or prior to the date of termination, as applicable.
 
 
8

--------------------------------------------------------------------------------

 
 
“Record Date” means the date established by the General Partner in its sole
discretion for determining (a) the identity of the Record Holders entitled to
notice of, or to vote at, any meeting of Limited Partners or entitled to vote by
ballot or give approval of Partnership action in writing without a meeting or
entitled to exercise rights in respect of any lawful action of Limited Partners
or (b) the identity of Record Holders entitled to receive any report or
distribution or to participate in any offer.
 
“Record Holder” means the Person in whose name a Common Unit is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books which
the General Partner has caused to be kept as of the opening of business on such
Business Day.
 
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.8.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended, supplemented
or restated from time to time and any successor to such statute.
 
“Securities Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time and any successor to such
statute.
 
“Special Director Approval” means approval by a majority of the Independent
Directors.
 
“Special LP Approval” means approval by the vote of the holders of a majority of
the voting power of Outstanding Voting Units (excluding Voting Units owned by
the Partnership, the General Partner and Persons they control).
 
“SP II” means Steel Partners II, L.P., a Delaware limited partnership.
 
“SP II Master Fund” means Steel Partners II Master Fund L.P., a Cayman Islands
limited partnership.
 
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (or interests entitling the holder to
receive more than 50% of the profits and losses of such partnership)
(considering all of the partnership interests of the partnership as a single
class) is owned, directly or indirectly, at the date of determination, by such
Person, by one or more Subsidiaries of such Person, or a combination thereof,
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person or (d) any
other Person the financial information of which is consolidated by such Person
for financial reporting purposes under U.S. GAAP.
 
 
9

--------------------------------------------------------------------------------

 
 
“Surviving Business Entity” has the meaning assigned to such term in Section
14.2(b).
 
“Trading Day” has the meaning assigned to such term in Section 15.1(a).
 
“transfer” has the meaning assigned to such term in Section 4.4(a).
 
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the Partnership to act as registrar and transfer agent for the Common
Units or any other Partnership Securities that may hereinafter be issued;
provided that if no Transfer Agent is specifically appointed for any other
Partnership Securities, the General Partner shall act in such capacity.
 
“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units but shall not include (i) a General Partner Interest or
(ii) Non-Voting Interests.
 
“Unitholders” means the holders of Units.
 
“U.S. GAAP” means U.S. generally accepted accounting principles consistently
applied or any successor accounting principles that shall be generally
applicable to the Partnership or its Subsidiaries.
 
“Voting Unit” means a Common Unit and any other Partnership Interest that is
designated as a “Voting Unit” from time to time.
 
“WebFinancial” means WebFinancial Corporation, a Delaware corporation.
 
“WebFinancial Investor” means a Person who was a shareholder of WebFinancial
immediately prior to the Merger (other than any Person with respect to whose
shares of WebFinancial common stock appraisal rights have been (i) properly
perfected (and not withdrawn) pursuant to Section 262 of the DGCL or (ii)
otherwise granted by the Partnership).
 
“Withdrawal Opinion of Counsel” has the meaning assigned to such term in Section
11.1(b).
 
SECTION 1.2.            Construction.
 
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include,” “includes,” “including” or words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof,” “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE II


ORGANIZATION


SECTION 2.1.            Formation.
 
The General Partner and the Organizational Limited Partner have previously
formed the Partnership as a limited partnership pursuant to the provisions of
the Delaware Limited Partnership Act.  Except as expressly provided to the
contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Limited
Partnership Act.  All Partnership Interests shall constitute personal property
of the owner thereof for all purposes and a Partner has no interest in specific
Partnership property.
 
SECTION 2.2.            Name.
 
The name of the Partnership shall be “Steel Partners Holdings L.P.”  The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner in its sole discretion, including the name of
the General Partner.  The words “Limited Partnership,” “LP,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires.  The General Partner may change the name of the Partnership at any
time and from time to time by filing an amendment to the Certificate of Limited
Partnership (and upon any such filing this Agreement shall be deemed
automatically amended to change the name of the Partnership) and shall notify
the Limited Partners of such change in the regular communication to the Limited
Partners next following such filing.
 
SECTION 2.3.            Registered Office; Registered Agent; Principal Office;
Other Offices.
 
Unless and until changed by the General Partner by filing an amendment to the
Certificate of Limited Partnership (and upon any such filing this Agreement
shall be deemed automatically amended to change the registered office and the
registered agent of the Partnership), the registered office of the Partnership
in the State of Delaware is located at 1209 Orange Street, Wilmington, Delaware
19801, and the registered agent for service of process on the Partnership in the
State of Delaware at such registered office is The Corporation Trust
Company.  The principal office of the Partnership is located at 590 Madison
Avenue, 32nd Floor, New York, NY 10022 or such other place as the General
Partner in its sole discretion may from time to time designate by notice to the
Limited Partners.  The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner deems
necessary or appropriate.  The address of the General Partner is 590 Madison
Avenue, 32nd Floor, New York, NY 10022 or such other place as the General
Partner may from time to time designate by notice to the Limited Partners.
 
SECTION 2.4.            Purpose and Business.
 
The purpose and nature of the business to be conducted by the Partnership shall
be to (a) act as a diversified holding company and engage directly in, or enter
into or form any corporation, partnership, joint venture, limited liability
company or other arrangement to engage indirectly in, any business activity that
is approved by the General Partner in its sole discretion and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Limited
Partnership Act and, in connection therewith, to exercise all of the rights and
powers conferred upon the Partnership pursuant to the agreements relating to
such business activity; and (b) do anything necessary or appropriate to the
foregoing, including the making of capital contributions or loans to a Group
Member.  To the fullest extent permitted by law, the General Partner shall have
no duty or obligation to the Partnership or any Limited Partner or Record Holder
to propose or approve, and in its discretion may decline to propose or approve,
the conduct by the Partnership of any business.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 2.5.            Powers.
 
The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in Section 2.4 and for
the protection and benefit of the Partnership.
 
SECTION 2.6.            Power of Attorney.
 
(a)            Each Limited Partner and Record Holder hereby constitutes and
appoints the General Partner and, if a Liquidator (other than the General
Partner) shall have been selected pursuant to Section 12.3, the Liquidator,
severally (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized managers and officers and
attorneys-in-fact, as the case may be, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
name, place and stead, to:
 
(i)            execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement
authorized in accordance with the terms of this Agreement; (C) all certificates,
documents and other instruments (including conveyances and a certificate of
cancellation) that the General Partner or the Liquidator determines to be
necessary or appropriate to reflect the dissolution and termination of the
Partnership pursuant to the terms of this Agreement; (D) all certificates,
documents and other instruments (including this Agreement and the Certificate of
Limited Partnership and all amendments or restatements hereof or thereof)
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, this Agreement; (E) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of any class or series of Partnership Securities
issued pursuant to Section 5.5; and (F) all certificates, documents and other
instruments (including agreements and a certificate of merger or consolidation
or similar certificate) relating to a merger, consolidation, combination or
conversion of the Partnership pursuant to Article XIV; and
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           execute, swear to, acknowledge, deliver, file and record all
ballots, consents, approvals, waivers, certificates, documents and other
instruments that the General Partner or the Liquidator determines to be
necessary or appropriate to (A) make, evidence, give, confirm or ratify any
vote, consent, approval, agreement or other action that is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or (B) to
effectuate the terms or intent of this Agreement; provided that when required by
Section 13.3 or any other provision of this Agreement that establishes a certain
percentage of the Limited Partners or of the Limited Partners of any class or
series required to take any action, the General Partner and the Liquidator may
exercise the power of attorney made in this Section 2.6(a)(ii) only after the
necessary vote, consent or approval of such percentage of the Limited Partners
or of the Limited Partners of such class or series, as applicable.
 
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
 
(b)            The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, and it shall survive and, to
the maximum extent permitted by law, shall not be affected by the subsequent
death, incompetency, disability, incapacity, dissolution, bankruptcy or
termination of any Limited Partner or Record Holder and the transfer of all or
any portion of such Limited Partner’s or Record Holder’s Partnership Interest
and shall extend to such Limited Partner’s or Record Holder’s heirs, successors,
assigns, transferees and personal representatives.  Each such Limited Partner or
Record Holder hereby agrees to be bound by any representation made by the
General Partner or the Liquidator acting in good faith pursuant to such power of
attorney; and each such Limited Partner or Record Holder, to the maximum extent
permitted by law, hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the Liquidator
taken in good faith under such power of attorney.  Each Limited Partner and
Record Holder shall execute and deliver to the General Partner or the
Liquidator, within 15 days after receipt of the request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator may request in order to effectuate this Agreement and the
purposes of the Partnership.
 
SECTION 2.7.            Term.
 
The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Limited Partnership Act and
shall continue until the dissolution of the Partnership in accordance with the
provisions of Article XII.  The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Limited Partnership Act.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 2.8.            Title to Partnership Assets.
 
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates, or with Special Director
Approval, one or more nominees, as the General Partner may determine.  The
General Partner hereby declares and warrants that any Partnership assets for
which record title is held in the name of the General Partner or one or more of
its Affiliates or one or more nominees shall be held by the General Partner or
such Affiliate or nominee for the sole and exclusive use and benefit of the
Partnership in accordance with the provisions of this Agreement; provided
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner in its sole discretion determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership as soon as reasonably practicable; provided further
that prior to the withdrawal or removal of the General Partner or as soon
thereafter as practicable, the General Partner shall use reasonable efforts to
effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
the General Partner.  All Partnership assets shall be recorded as the property
of the Partnership in its books and records, irrespective of the name in which
record title to such Partnership assets is held.
 
SECTION 2.9.            Certain Undertakings Relating to the Separateness of the
Partnership.
 
(a)            Separateness Generally.  The Partnership shall conduct its
business and operations separate and apart from those of any other Person (other
than the General Partner) in accordance with this Section 2.9.
 
(b)            Separate Records.  The Partnership shall maintain (i) its books
and records, (ii) its accounts, and (iii) its financial statements separate from
those of any other Person except its consolidated Subsidiaries.
 
(c)            No Effect.  Failure by the General Partner or the Partnership to
comply with any of the obligations set forth above shall not affect the status
of the Partnership as a separate legal entity, with its separate assets and
separate liabilities.
 
ARTICLE III


RIGHTS OF LIMITED PARTNERS


SECTION 3.1.            Limitation of Liability.
 
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Limited Partnership Act.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 3.2.            Management of Business.
 
No Limited Partner, in its capacity as such, shall by virtue of its rights,
powers or authority under this Agreement, be deemed to participate in the
operation, management or control (within the meaning of the Delaware Limited
Partnership Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.  Any action taken by any Affiliate of the General Partner or any
Limited Partner or any officer, director, employee, manager, member, general
partner, agent or trustee of the General Partner, any Limited Partner or any of
their respective Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participation in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Limited Partnership Act) and shall not affect,
impair or eliminate the limitations on the liability of the Limited Partners
under this Agreement.
 
SECTION 3.3.            Outside Activities of the Limited Partners.
 
Any Limited Partner, directly or indirectly, through Affiliates or otherwise,
shall be entitled to and may have business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities in direct competition with the Partnership
Group.  Neither the Partnership nor any of the other Partners shall have any
rights by virtue of this Agreement or otherwise in any business ventures, direct
or indirect, of any kind or character, of any Limited Partner, its Affiliates or
otherwise.
 
SECTION 3.4.            Rights of Limited Partners.
 
(a)            In addition to other rights provided by this Agreement or by
applicable law, and except as limited by Sections 3.4(b) and (c), each Limited
Partner shall have the right, upon written demand, and for not later than five
days following such demand, at such Limited Partner’s expense:
 
(i)            promptly after its becoming available, to obtain a copy of the
Partnership’s U.S. federal, state and local income tax returns for each year;
and
 
(ii)           to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with a copy of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed.
 
(b)            Notwithstanding the foregoing, no Limited Partner shall be
entitled to obtain a list of the names or addresses of the Limited Partners;
provided, however, that if a Limited Partner has made or intends to make or is
considering making a proxy solicitation in connection with a meeting of the
Limited Partners or action by written consent, or otherwise desires to
communicate with Limited Partners, then upon the written request by any Limited
Partner or Record Holder of Units entitled to vote at the meeting or to execute
a written consent, and upon the execution of a customary confidentiality
agreement, and for the limited purpose set forth therein, the General Partner
shall either (i) provide the requesting Limited Partner or Record Holder with a
list of the names and addresses of the Limited Partners or (ii) mail the
requesting Limited Partner’s or Record Holder’s materials to the Limited
Partners in connection with such meeting of the Limited Partners or action by
written consent.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)            The General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
discretion, (i) any information that the General Partner reasonably believes to
be in the nature of trade secrets or (ii) other information the disclosure of
which the General Partner believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or its business or (C)
that any Group Member is required by law or by agreement with any third party to
keep confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.4).
 
SECTION 3.5.            Non-Voting Interests of BHC Partners.
 
(a)            Any Limited Partner Interest held for its own account by a BHC
Partner that is determined at the time of admission of such BHC Partner to be in
excess of 4.99% (or such lesser or greater percentage as may be permitted under
Section 4(c)(6) of the BHCA or other applicable law) of the total Limited
Partner Interests, excluding, for purposes of calculating this percentage,
portions of any other Limited Partner Interests that are non-voting interests
pursuant to this Section 3.5 (collectively, the “Non-Voting Interests”), shall
be a Non-Voting Interest (whether or not subsequently transferred in whole or in
part to any other Person except as provided in Section 3.5(d)). Upon the
admission of any additional Limited Partner to the Partnership or any reduction
of the total Limited Partner Interests (whether as a result of repurchases of
Limited Partner Interests by the Partnership or otherwise), recalculation of the
Limited Partner Interests held by all BHC Partners shall be made, and only that
portion of the total Limited Partner Interests held by each BHC Partner (which
shall include, solely for the purpose of calculating the total Limited Partner
Interest of such BHC Partner, any Limited Partner Interest other than a
Non-Voting Interest previously transferred by such BHC Partner to a Person who
was a Limited Partner at the time of transfer) that is determined as of the date
of such admission or reduction to be in excess of 4.99% (or such lesser or
greater percentage as may be permitted under Section 4(c)(6) of the BHCA or
other applicable law) of the total Limited Partner Interests, excluding
Non-Voting Interests as of such date, shall be a Non-Voting Interest. Non-Voting
Interests shall not be entitled to be voted on any matter and shall not be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement.
 
(b)            For purposes of this Agreement, the term “BHC Partner” shall mean
any Limited Partner that is a bank holding company or a financial holding
company, as defined in the BHCA or a non-bank subsidiary of such holding company
and that receives its Limited Partner Interest as a distribution by SP II Master
Fund or any of its Affiliates following the Exchange.  For the avoidance of
doubt, the term “BHC Partner” shall not include any Limited Partner that does
not receive its Limited Partner Interest as a distribution by SP II Master Fund
or any of its Affiliates following the Exchange, regardless of whether it is a
bank holding company or a financial holding company under the BHCA.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)            Upon the request of any BHC Partner owning any Non-Voting
Interests, the Partnership shall issue to such BHC Partner one or more
certificates evidencing such Non-Voting Interests with such restrictive legends,
including legends regarding the voting restrictions of the Non-Voting Interests,
as the General Partner shall determine in its sole discretion.
 
(d)            A Non-Voting Interest shall cease to be a Non-Voting Interest and
shall be entitled to the full voting and approval rights of Common Units in the
event that such Non-Voting Interest is transferred: (i) to the public in an
offering registered under the Securities Act; (ii) in a transaction pursuant to
Rule 144 or Rule 144A under the Securities Act in which no person acquires more
than 2% of the Partnership’s total Limited Partner Interests; or (iii) in a
single transaction to a third party who acquires at least a majority of the
Partnership’s total Limited Partner Interests without regard to the transfer of
any Non-Voting Interests.
 
(e)            Except as provided in this Section 3.5 and elsewhere in this
Agreement, a Limited Partner Interest evidenced by a Non-Voting Interest shall
be identical in all regards to a Limited Partner Interest evidenced by Common
Units.
 
ARTICLE IV


CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS


SECTION 4.1.            Certificates.
 
Upon the Partnership’s issuance of Common Units to any Person, the Partnership
shall issue, upon the request of such Person, one or more Certificates in the
name of such Person evidencing the number of such Common Units being so
issued.  In addition, (a) upon the General Partner’s request, the Partnership
shall issue to it one or more Certificates in the name of the General Partner
evidencing its General Partner Interest and (b) upon the request of any Person
owning any Partnership Securities other than Common Units, the Partnership shall
issue to such Person one or more certificates evidencing such Partnership
Securities other than Common Units.  Certificates shall be executed on behalf of
the Partnership by the General Partner (and by any appropriate officer of the
General Partner on behalf of the General Partner).
 
No Certificate evidencing Common Units shall be valid for any purpose until it
has been countersigned by the Transfer Agent, which the Partnership shall cause
to occur as promptly as possible; provided however that if the General Partner
elects to issue Common Units in global form, the Certificates evidencing Common
Units shall be valid upon receipt of a certificate from the Transfer Agent
certifying that the Certificates evidencing Common Units have been duly
registered in accordance with the directions of the Partnership.
 
SECTION 4.2.            Mutilated, Destroyed, Lost or Stolen Certificates.
 
(a)            If any mutilated Certificate evidencing Common Units is
surrendered to the Transfer Agent or any mutilated Certificate evidencing other
Partnership Securities is surrendered to the General Partner, the appropriate
officers of the General Partner on behalf of the General Partner on behalf of
the Partnership shall execute, and, if applicable, the Transfer Agent shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Securities as the Certificate so
surrendered.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)            The appropriate officers of the General Partner on behalf of the
General Partner on behalf of the Partnership shall execute and deliver, and, if
applicable, the Transfer Agent shall countersign a new Certificate in place of
any Certificate previously issued if the Record Holder of the Certificate:
 
(i)            makes proof by affidavit, in form and substance satisfactory to
the General Partner, that a previously issued Certificate has been lost,
destroyed or stolen;
 
(ii)           requests the issuance of a new Certificate before the General
Partner has notice that the Certificate has been acquired by a purchaser for
value in good faith and without notice of an adverse claim;
 
(iii)          if requested by the General Partner, delivers to the General
Partner a bond, in form and substance satisfactory to the General Partner, with
surety or sureties and with fixed or open penalty as the General Partner, in its
sole discretion, may direct to indemnify the Partnership, the Partners, the
General Partner and, if applicable, the Transfer Agent against any claim that
may be made on account of the alleged loss, destruction or theft of the
Certificate; and
 
(iv)          satisfies any other reasonable requirements imposed by the General
Partner.
 
If a Record Holder fails to notify the General Partner within a reasonable
period of time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Record Holder shall be precluded
from making any claim against the Partnership, the General Partner or the
Transfer Agent for such transfer or for a new Certificate.
 
(c)            As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent or counsel to the Partnership, if applicable) reasonably connected
therewith.
 
SECTION 4.3.            Record Holders.
 
The Partnership shall be entitled to recognize the Record Holder as the owner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to or interest in such Partnership
Interest on the part of any other Person, regardless of whether the Partnership
shall have actual or other notice thereof, except as otherwise provided by law
or any applicable rule, regulation, guideline or requirement of any National
Securities Exchange on which such Partnership Interests are listed for
trading.  Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person shall be the Record Holder of such Partnership Interest.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 4.4.            Transfer Generally.
 
(a)            The term “transfer,” when used in this Agreement with respect to
a Partnership Interest, shall be deemed to refer to a transaction (i) by which
the General Partner assigns its General Partner Interest to another Person who
becomes the General Partner, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange, or any other disposition by law
or otherwise or (ii) by which the holder of a Limited Partner Interest assigns
such Limited Partner Interest to another Person, and includes a sale,
assignment, gift, exchange or any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage (but does not include any indirect transfers, such as
due to a transfer of any interest in a Limited Partner).
 
(b)            No Partnership Interest shall be transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article IV and, if applicable, Section 5.4(d) or Section 2(a)(ix) of the
Incentive Unit Agreement.  Any transfer or purported transfer of a Partnership
Interest not made in accordance with this Article IV and, if applicable, Section
5.4(d) or Section 2(a)(ix) of the Incentive Unit Agreement shall be null and
void.
 
(c)            Nothing contained in this Agreement shall be construed to prevent
a disposition by any member of the General Partner of any or all of the issued
and outstanding limited liability company or other interests in the General
Partner.
 
SECTION 4.5.            Registration and Transfer of Limited Partner Interests.
 
(a)            The General Partner shall keep or cause to be kept on behalf of
the Partnership a register in which, subject to such reasonable regulations as
it may prescribe and subject to the provisions of Section 4.5(b), the
Partnership will provide for the registration and transfer of Limited Partner
Interests.  The Transfer Agent is hereby appointed registrar and transfer agent
for the purpose of registering Common Units and transfers of such Common Units
as herein provided.  The Partnership shall not recognize transfers of
Certificates evidencing Limited Partner Interests unless such transfers are
effected in the manner described in this Section 4.5.  Upon surrender of a
Certificate for registration of transfer of any Limited Partner Interests
evidenced by a Certificate, and subject to the provisions of Section 4.5(b), the
appropriate officers of the General Partner on behalf of the General Partner on
behalf of the Partnership shall execute and deliver, and in the case of Common
Units, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.
 
(b)            The Partnership shall not recognize any transfer of Limited
Partner Interests evidenced by Certificates until the Certificates evidencing
such Limited Partner Interests are surrendered for registration of transfer.  No
charge shall be imposed by the General Partner for such transfer; provided that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)            Subject to (i) the foregoing provisions of this Section 4.5, (ii)
Section 4.3, (iii) Section 4.7, (iv) with respect to any series of Limited
Partner Interests, the provisions of any statement of designations or amendment
to this Agreement establishing such series, (v) any contractual provisions
binding on any Limited Partner and (vi) provisions of applicable law including
the Securities Act, Limited Partnership Interests shall be freely
transferable.  Partnership Interests may also be subject to any transfer
restrictions contained in any employee related policies or equity benefit plans,
programs or practices adopted on behalf of the Partnership pursuant to Section
7.4(e) and under which such interests were issued.
 
SECTION 4.6.            Transfer of the General Partner’s General Partner
Interest.
 
(a)            Subject to Section 4.6(c) below, the Partnership shall not
transfer all or any part of its interests in the General Partner, and the
General Partner shall not transfer all or any part of its General Partner
Interest to a Person (other than the Partnership or a Subsidiary of the
Partnership) unless such transfer (i) has been approved by the prior written
consent or vote of Limited Partners holding at least 66⅔% of the voting power of
the Outstanding Voting Units (including Voting Units held by the General Partner
or its Affiliates), (ii) is of all, but not less than all, of its General
Partner Interest to (A) an Affiliate of the General Partner (other than an
individual) or (B) subject to Special Director Approval, another Person (other
than an individual) in connection with the merger or consolidation of the
General Partner with or into another Person (other than an individual) or the
transfer by the General Partner of all, but not less than all, of its General
Partner Interest to another Person (other than an individual) or (iii) the
transfer by Steel Partners II GP LLC of the General Partnership Interest to
Steel Partners Holdings GP LLC, a Delaware limited liability company and
wholly-owned subsidiary of the Partnership pursuant to the terms of the Exchange
Agreement.  Notwithstanding anything herein to the contrary, the Limited
Partnership Interests issued to the General Partner pursuant to Section 5.1(d),
shall be freely transferable by Steel Partners II GP LLC to any successor
General Partner.
 
(b)            Subject to Section 4.6(c) below, in the event the Management
Agreement is terminated, the General Partner may transfer all or any part of its
General Partner Interest without Unitholder approval.
 
(c)            Notwithstanding anything herein to the contrary, no transfer by
the General Partner of all or any part of its General Partner Interest to
another Person shall be permitted unless (i) the transferee agrees to assume the
rights and duties of the General Partner under this Agreement and to be bound by
the provisions of this Agreement and (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner.  In the case of a transfer pursuant to and in compliance
with this Section 4.6, the transferee or successor (as the case may be) shall,
subject to compliance with the terms of Section 10.3, be admitted to the
Partnership as the General Partner effective immediately prior to the transfer
of such General Partner Interest, and the business of the Partnership shall
continue without dissolution.
 
SECTION 4.7.            Restrictions on Transfers.
 
(a)            Except as provided in Section 4.7(c) below, but notwithstanding
the other provisions of this Article IV, no transfer of any Partnership
Interests shall be made if such transfer would (i) violate the then applicable
U.S. federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, (iii) cause the Partnership to be treated as an association taxable
as a corporation or otherwise to be taxed as an entity for U.S. federal income
tax purposes (to the extent not already so treated or taxed), or (iv) cause the
Partnership to be subjected to the provisions of the U.S. Investment Company Act
of 1940, as amended.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)            The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to avoid a significant risk of (i) the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
U.S. federal income tax purposes or (ii) the Partnership being subjected to the
provisions of the U.S. Investment Company Act of 1940, as amended.  The General
Partner may impose such restrictions by amending this Agreement; provided
however, that any amendment that would result in the delisting or suspension of
trading of any class of Limited Partner Interests on the principal National
Securities Exchange on which such class of Limited Partner Interests is then
traded must have, prior to such amendment being effected, Special LP Approval.
 
(c)            Nothing contained in this Article IV, or elsewhere in this
Agreement, shall preclude the settlement of any transactions involving
Partnership Interests entered into through the facilities of any National
Securities Exchange on which such Partnership Interests are listed for trading.
 
(d)            Each Certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form or such other form as the
General Partner shall determine in its sole discretion:
 
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF STEEL PARTNERS
HOLDINGS L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF STEEL PARTNERS HOLDINGS L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, C) CAUSE STEEL PARTNERS HOLDINGS L.P. TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED), OR (D)
CAUSE STEEL PARTNERS HOLDINGS L.P. TO BE SUBJECTED TO THE PROVISIONS OF THE U.S.
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  STEEL PARTNERS HOLDINGS GP INC.,
THE GENERAL PARTNER OF STEEL PARTNERS HOLDINGS L.P., MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
STEEL PARTNERS HOLDINGS L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES OR CAUSING STEEL
PARTNERS HOLDINGS L.P. TO BE SUBJECTED TO THE PROVISIONS OF THE U.S. INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE RESTRICTIONS SET FORTH ABOVE SHALL NOT
PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO
THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS
SECURITY IS TRADED.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 4.8.            Redemption of Partnership Interests of Certain Limited
Partners.
 
(a)            If at any time the General Partner shall obtain an Opinion of
Counsel to the effect that the ownership by a Limited Partner of a Limited
Partner Interest would cause the Partnership or the General Partner to be in
violation of, or to the effect that such Limited Partner is in violation of, the
U.S. Bank Secrecy Act, the U.S. Money Laundering Act of 1986, the U.S.
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, the USA Patriot Act, or any other law or regulation to which the
Partnership, the General Partner, or such Limited Partner’s investment in the
Partnership may be subject from time to time, or, if at any time the General
Partner, in its sole discretion, determines that the ownership by a Limited
Partner that is an ERISA Limited Partner would create a substantial likelihood
that the assets of the Partnership would be deemed to be “plan assets” for
purposes of ERISA or the Code, or, if at any time the General Partner, in its
sole discretion, determines that the ownership by a Limited Partner would create
a substantial likelihood that the Partnership would become subjected to the
provisions of the U.S. Investment Company Act of 1940, as amended, or if at any
time a Limited Partner fails to furnish information requested within the 30-day
period specified in Section 4.8(b), the General Partner, in its sole discretion,
may cause the Partnership to redeem the Limited Partner Interest of such Limited
Partner as follows:
 
(i)            The General Partner shall, not later than the 30th day before the
date fixed for redemption, give notice of redemption to the Limited Partner, at
its last address designated on the records of the Partnership or the Transfer
Agent, by registered or certified mail, postage prepaid.  The notice shall be
deemed to have been given when so mailed.  The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon the redemption of the
Redeemable Interests (or, if later in the case of Redeemable Interests evidenced
by Certificates, upon surrender of the Certificates evidencing such Redeemable
Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
 
 
22

--------------------------------------------------------------------------------

 
 
(ii)           The aggregate redemption price for Redeemable Interests shall be
an amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests.  The redemption price
shall be paid as determined by the General Partner in its sole discretion, in
cash or by delivery of a promissory note of the Partnership in the principal
amount of the redemption price, bearing interest annually at the midterm
applicable federal rate for the month of the redemption as defined in Section
1274(d) of the Code and payable in five equal annual installments of principal
together with accrued interest, commencing one year after the redemption date.
 
(iii)          The Limited Partner or its duly authorized representative shall
be entitled to receive the payment for Redeemable Interests at the place of
payment specified in the notice of redemption on the redemption date (or, if
later in the case of Redeemable Interests evidenced by Certificates, upon
surrender by or on behalf of the Limited Partner, at the place specified in the
notice of redemption, of the Certificates, evidencing the Redeemable Interests,
duly endorsed in blank or accompanied by an assignment duly executed in blank).
 
(iv)          After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
 
(b)            Each Limited Partner shall, upon written request from the General
Partner, promptly furnish to the General Partner such information as the General
Partner may reasonably request from time to time in order to make a
determination pursuant to this Section 4.8, but in no event later than 30 days
after such request.
 
(c)            The provisions of this Section 4.8 shall also be applicable to
Limited Partner Interests held by a Limited Partner as nominee of a Person.
 
 
ARTICLE V


CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS


SECTION 5.1.            Organizational Contributions and Issuances of Common
Units.
 
(a)            In connection with the formation of the Partnership under the
Delaware Limited Partnership Act, the Organizational Limited Partner made an
initial Capital Contribution to the Partnership in the amount of $100.00 for a
100% Limited Partner Interest in the Partnership and has been admitted as a
Limited Partner of the Partnership.  On the Merger Closing Date, the Capital
Contribution of the Organizational Limited Partner was returned, without
interest, the Organizational Limited Partner withdrew from the Partnership, and
the Organizational Limited Partner, as such, ceased to have any further rights,
claims or interests as a Partner in and to the Partnership.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)            On the Merger Closing Date, in connection with the closing of the
Merger, each WebFinancial Investor was issued one (1) regular Common Unit for
each share of common stock of WebFinancial owned by such WebFinancial Investor.
The aggregate number of regular Common Units issued to WebFinancial Investors in
connection with the closing of the Merger was 2,183,366.
 
(c)            On the Exchange Closing Date, in connection with the closing of
the Exchange, SP II Master Fund contributed to the Partnership its 100% limited
partnership interest in SP II and in exchange, SP II Master Fund initially
received 61,056,571 regular Common Units, of which 59,186,007 regular Common
Units are subject to adjustments pursuant to the Exchange Agreement.
 
(d)            On the Exchange Closing Date, the General Partner made a Capital
Contribution to the Partnership in the amount of $10,000.00 and was issued 497
regular Common Units in its capacity as a Limited Partner in consideration for
such Capital Contribution.
 
(e)            No Limited Partner shall be obligated to make any additional
Capital Contributions to the Partnership.
 
SECTION 5.2.            Contributions by the General Partner and its Affiliates.
 
The General Partner shall not be obligated to make any additional Capital
Contributions to the Partnership.
 
SECTION 5.3.            Interest and Withdrawal.
 
No interest on Capital Contributions shall be paid by the Partnership.  No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon dissolution of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement.  Except to
the extent expressly provided in this Agreement, no Partner shall have priority
over any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions.  Any such return shall be a compromise to
which all Partners agree within the meaning of Section 17-502(b) of the Delaware
Limited Partnership Act.
 
SECTION 5.4.            Establishment of Class B Common Units
 
(a)            Pursuant to Section 5.5, the General Partner hereby designates
and creates a class of Units to be designated as “Class B Common Units” and
fixes the designations, preferences and relative, participating, optional or
other special rights, powers and duties of holders of the Class B Common Units
as set forth in this Section 5.4 and elsewhere in this Agreement.  The General
Partner shall be authorized to issue one or more series of Class B Common Units
and the terms of this Section 5.4 shall govern each series of Class B Common
Units.  The reference in this Agreement to Class B Common Units shall include
each series of Class B Common Units.
 
(b)            Except as otherwise provided in this Agreement, each Class B
Common Unit shall be identical to a regular Common Unit, and the holder of a
Class B Common Unit shall have the rights of a holder of a regular Common Unit
with respect to, without limitation, Partnership distributions and allocations
of income, gain, loss or deductions.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)            Each series of Class B Common Units held by a holder shall
automatically convert into regular Common Units (with no further action required
by such holder) when the amount of the Capital Account allocable to each Class B
Common Unit within a series of Class B Common Units held by such holder is equal
to the amount of the Capital Account allocable to each regular Common Unit
(“Capital Account Alignment”), determined by treating such Class B Common Unit
and regular Common Unit as separate partnership interests for U.S. federal
income tax purposes.  The General Partner shall promptly notify each holder of
Class B Common Units at such time that Capital Account Alignment has been
achieved by such holder for such Class B Common Units.
 
(d)            Prior to their conversion into regular Common Units, Class B
Common Units may only be transferred in private transactions that allow the
Partnership to track the transfer of such Class B Common Units. The holder of
Class B Common Units shall notify the General Partner prior to any transfer of
Class B Common Units.
 
(e)            Without limiting the application of Section 6.2(b), the
Partnership shall promote Capital Account Alignment through the special
allocation of unrealized gains existing at the time of certain “mark-to-market
events” to the holders of Class B Common Units and the holders of Class C Common
Units.  If Class B Common Units and/or Class C Common Units have not converted
into regular Common Units prior to the liquidation of the Partnership, the
Partnership shall also allocate specially items of gross taxable income and gain
derived in connection with such liquidation to the holders of Class B Common
Units and Class C Common Units until Capital Account Alignment has been
achieved.  For the avoidance of doubt, no unrealized loss or Net Loss shall be
allocated with respect to a Class B Common Unit or a Class C Common Unit prior
to the conversion of such Class B Common Unit or Class C Common Units into a
regular Common Unit.
 
(f)            If Capital Account Alignment is not reached at such time the
Partnership makes liquidating distributions to its Partners, notwithstanding
Section 12.4(c), a holder of Class B Common Units or Class C Common Units shall
not be entitled to receive liquidating distributions in excess of the amount of
its Capital Account allocable to such Common Units.
 
SECTION 5.5.            Issuances of Additional Partnership Securities.
 
(a)            The Partnership may, with the approval of the Board of Directors,
issue additional Partnership Securities and options, rights, warrants and
appreciation rights relating to Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine in its
sole discretion, all without the approval of any Limited Partners, including
pursuant to Section 7.4(e); provided, however, that any issuance of Partnership
Securities or options, rights, warrants or appreciation rights relating to
Partnership Securities to the General Partner, the Manager or any of their
respective Affiliates (other than issuances to the Independent Directors) shall
be subject to Section 7.9.  Pursuant to the authority granted to the Partnership
under this paragraph, the Partnership has issued the Incentive Units, a portion
of which may be classified as Class C Common Units from time to time, as
described in Section 2 of the Incentive Unit Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)            Each additional Partnership Interest authorized to be issued by
the Partnership pursuant to Section 5.5(a) or Section 7.4(e) may be issued in
one or more classes, or one or more series of any such classes, with such
designations, preferences, rights, powers and duties (which may be senior to
existing classes and series of Partnership Securities), as shall be fixed by the
Board of Directors, including (i) the right to share in the Partnership’s Net
Income and Net Loss or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Partnership Security
(including sinking fund provisions); (v) whether such Partnership Interest is
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Partnership Interest will be issued, evidenced by certificates and
assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Partnership Security; and (viii) the right, if any, of the
holder of each such Partnership Interest to vote on Partnership matters,
including matters relating to the relative designations, preferences, rights,
powers and duties of such Partnership Interest.
 
(c)            The General Partner is hereby authorized to take all actions that
it determines to be necessary or appropriate in connection with (i) each
issuance of Partnership Securities and options, rights, warrants and
appreciation rights relating to Partnership Securities pursuant to this Section
5.5 or Section 7.4(e), including the admission of additional Limited Partners in
connection therewith and any related amendment of this Agreement, (ii) each
issuance of Partnership Securities or options, rights, warrants or appreciation
rights relating to Partnership Securities pursuant to any incentive plan or
program (iii) all additional issuances of Partnership Securities and options,
rights, warrants and appreciation rights relating to Partnership
Securities.  The General Partner shall determine, in its sole discretion, the
relative rights, powers and duties of the holders of the Units or other
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities being so issued; provided, however, that the
terms of any Partnership Interest to be issued to the General Partner, the
Manager or any of their respective Affiliates (other than Partnership Interests
to be issued to Independent Directors) shall be subject to Special Director
Approval.  The General Partner is authorized to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities, including compliance with any statute, rule,
regulation or guideline of any governmental agency or any National Securities
Exchange on which the Units or other Partnership Securities or options, rights,
warrants or appreciation rights relating to Partnership Securities are listed
for trading.
 
SECTION 5.6.            Preemptive Rights.
 
No Person shall have any preemptive, preferential or other similar right with
respect to the issuance of any Partnership Security, whether unissued, held in
the treasury or hereafter created.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 5.7.            Splits and Combinations.
 
(a)            Subject to Section 5.7(d), the General Partner may cause the
Partnership to make a Pro Rata distribution of Partnership Securities to all
Record Holders or may effect a subdivision or combination of Partnership
Securities so long as, after any such event, each Partner shall have the same
Percentage Interest in the Partnership as before such event, and any amounts
calculated on a per Unit basis or stated as a number of Units are
proportionately adjusted retroactive to the beginning of the Partnership.
 
(b)            Whenever such a distribution, subdivision or combination of
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities is declared, the General Partner shall select
a Record Date as of which the distribution, subdivision or combination shall be
effective and shall send notice thereof at least 20 days prior to such Record
Date to each Record Holder as of a date not less than 10 days prior to the date
of such notice.  The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Securities or
options, rights, warrants or appreciation rights relating to Partnership
Securities to be held by each Record Holder after giving effect to such
distribution, subdivision or combination.  The General Partner shall be entitled
to rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.
 
(c)            Promptly following any such distribution, subdivision or
combination, the Partnership may issue Certificates to the Record Holders of
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities as of the applicable Record Date representing
the new number of Partnership Securities or options, rights, warrants or
appreciation rights relating to Partnership Securities held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes.  If any such
combination results in a smaller total number of Partnership Securities
Outstanding or outstanding options, rights, warrants or appreciation rights
relating to Partnership Securities, the Partnership shall require, as a
condition to the delivery to a Record Holder of any such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
 
(d)            The Partnership shall not be required to issue fractional Units
upon any distribution, subdivision or combination of Units.  If a distribution,
subdivision or combination of Units would result in the issuance of fractional
Units but for the provisions of this Section 5.7(d), the General Partner in its
sole discretion may determine that each fractional Unit shall be rounded to the
nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher Unit).
 
SECTION 5.8.            Fully Paid and Non-Assessable Nature of Limited Partner
Interests.
 
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-607 or 17-804 of the Delaware Limited Partnership Act or
this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE VI


ALLOCATIONS AND DISTRIBUTIONS


SECTION 6.1.            Maintenance of Capital Accounts.
 
There shall be established for each Partner on the books of the Partnership as
of the date such Partner becomes a Partner a capital account (each being a
“Capital Account”).  Each Capital Contribution by any Partner, if any, shall be
credited to the Capital Account of such Partner on the date such Capital
Contribution is made to the Partnership.  In addition, each Partner’s Capital
Account shall be (a) credited with (i) such Partner’s allocable share of Net
Income of the Partnership and any item of income or gain (including unrealized
gain to the extent allowable) that is specially allocated for Section 704(b)
book purposes to such Partner pursuant to Section 5.4(e) or Section 6.2(b), and
(ii) the amount of any Partnership liabilities that are assumed by the Partner
or secured by any Partnership property distributed to the Partner, (b) debited
with (i) the amount of distributions (and deemed distributions) to such Partner
of cash or the fair market value of other property so distributed, (ii) such
Partner’s allocable share of Net Loss of the Partnership and any item of
deduction or loss (including unrealized loss to the extent allowable) that is
specially allocated for Section 704(b) book purposes to such Partner pursuant to
Section 6.2(b), and (iii) the amount of any liabilities of the Partner assumed
by the Partnership or which are secured by any property contributed by the
Partner to the Partnership and (c) otherwise maintained in accordance with the
provisions of the Code and the United States Treasury Regulations promulgated
thereunder.  Any other item which is required to be reflected in a Partner’s
Capital Account under Section 704(b) of the Code and the United States Treasury
Regulations promulgated thereunder or otherwise under this Agreement shall be so
reflected.  The General Partner shall make such adjustments to Capital Accounts
as it determines in its sole discretion to be appropriate to ensure allocations
are made in accordance with a Partner’s interest in the Partnership.  Interest
shall not be payable on Capital Account balances.  Notwithstanding anything to
the contrary contained in this Agreement, the General Partner shall maintain the
Capital Accounts of the Partners in accordance with the principles and
requirements set forth in Section 704(b) of the Code and the United States
Treasury Regulations promulgated thereunder, provided, however, for purposes of
this Agreement, (i) each holder of a series of Class B Common Units that is also
a holder of regular Common Units, another series of Class B Common and/or a
series of Class C Common Units and (ii) each holder of a series of Class C
Common Units that is also a holder of regular Common Units, another series of
Class C Common Units and/or a series of Class B Common Units shall, in each case
under clause (i) or clause (ii), be deemed to have a separate Capital Account
for each series of Class B Common Units, for each series of Class C Common Units
and for the regular Common Units held by such holder.
 
SECTION 6.2.            Allocations.
 
(a)            Except as otherwise provided in Section 5.4(e) or Section 6.2(b),
Net Income, Net Loss and all items of income, gain, loss and deduction taken
into account in computing Net Income or Net Loss shall be determined on an
annual basis and prorated on a monthly basis and shall be allocated to the
Limited Partners as of the opening of the National Securities Exchange on which
the regular Common Units are listed or admitted to trading on the first Business
Day of each month, which allocations shall be made Pro Rata in accordance with
the Partners’ respective Percentage Interests; provided, however, that gain or
loss on a sale or other disposition of any assets of the Partnership or any
other extraordinary item of income or loss realized and recognized other than in
the ordinary course of business, as determined by the General Partner, shall be
allocated to the Limited Partners as of the opening of the National Securities
Exchange on which the regular Common Units are listed or admitted to trading on
the first Business Day of the month in which such income, gain, deduction or
loss is recognized for federal income tax purposes, which allocations shall be
made Pro Rata in accordance with the Partners’ respective Percentage
Interests.  The General Partner may revise, alter or otherwise modify such
methods of allocation to the extent permitted or required by Section 706 of the
Code and the regulations or rulings promulgated thereunder.   Until the regular
Common Units are traded on a National Securities Exchange, this section shall be
applied on the basis of the Limited Partners identified in the Partnership’s
register as of the first Business Day of each month.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)            All items of income, gain, loss, deduction and credit of the
Partnership shall be allocated among the Partners for U.S. federal, state and
local income tax purposes consistent with the manner in which the corresponding
constituent items of Net Income or Net Loss were allocated among the Partners
pursuant to this Agreement, except as may otherwise be provided herein or by the
Code.  Notwithstanding the foregoing, the General Partner in its sole discretion
shall make such allocations for tax purposes as may be needed to ensure that
allocations are in accordance with the interests of the Partners in the
Partnership, within the meaning of the Code and United States Treasury
Regulations.  The General Partner shall determine all matters concerning
allocations for tax purposes not expressly provided for herein in its sole
discretion.  For the proper administration of the Partnership and for the
preservation of uniformity of Partnership Interests (or any portion or class or
classes thereof), the General Partner may (i) make special allocations of
income, gain, loss or deduction, and, to the extent allowable, unrealized gain
or unrealized loss, (ii) amend the provisions of this Agreement as appropriate
(x) to reflect the proposal or promulgation of United States Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of Partnership Interests (or any portion or
class or classes thereof), and (iii) adopt and employ or modify such conventions
and methods as the General Partner determines in its sole discretion to be
appropriate for (A) the determination for tax purposes of items of income, gain,
loss, deduction and credit and the allocation of such items among Partners and
between transferors and transferees under this Agreement and pursuant to the
Code and the United States Treasury Regulations promulgated thereunder, (B) the
determination of the identities and tax classification of Partners, (C) the
valuation of Partnership assets and the determination of tax basis, (D) the
allocation of asset values and tax basis, (E) the adoption and maintenance of
accounting methods and (F) taking into account differences between the Carrying
Values of Partnership assets and such assets’ adjusted tax basis pursuant to
Section 704(c) of the Code and the United States Treasury Regulations
promulgated thereunder.
 
(c)            In the event that a Partner partially or completely withdraws
from the Partnership, the General Partner may, in its sole discretion, specially
allocate items of Partnership gain or loss as applicable to the Partner’s
Capital Account for tax purposes to reduce the amount, if any, by which the
amount distributable upon the withdrawal differs from that Partner’s tax basis
for its withdrawn interest in the Partnership.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)            Allocations that would otherwise be made to a Partner under the
provisions of this Article VI shall instead be made to the Beneficial Owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such Beneficial Owner to the Partnership in accordance
with Section 6031(c) of the Code or any other method determined by the General
Partner in its sole discretion.
 
SECTION 6.3.            Requirement and Characterization of Distributions;
Distributions to Record Holders.
 
(a)            The General Partner, in its sole discretion, may authorize
distributions in cash or in kind by the Partnership to the Partners, which
distributions shall be made Pro Rata in accordance with the Partners’ respective
Percentage Interests.
 
(b)            The General Partner may treat taxes paid by the Partnership on
behalf of, or amounts withheld with respect to, all or less than all of the
Partners, as a distribution of cash to such Partners.
 
(c)            Notwithstanding Section 6.3(a), in the event of the dissolution
of the Partnership, all receipts received during or after the Quarter in which
the Liquidation Date occurs shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.
 
(d)            Each distribution in respect of a Partnership Interest shall be
paid by the Partnership, directly or through the Transfer Agent or through any
other Person or agent, only to the Record Holder of such Partnership Interest as
of the Record Date set for such distribution.  Such payment shall constitute
full payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
 
(e)            Notwithstanding any provision to the contrary contained in this
Agreement, the Partnership, and the General Partner on behalf of the
Partnership, shall not be required to make a distribution to a Partner or a
Record Holder if such distribution would violate the Delaware Limited
Partnership Act or other applicable law.
 
ARTICLE VII


MANAGEMENT AND OPERATION OF BUSINESS


SECTION 7.1.            Management.
 
(a)            The General Partner shall conduct and direct all activities of
the Partnership and shall manage the affairs of the Partnership for the benefit
of all Partners.  Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership.  In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3 and the other express terms of this Agreement and of applicable law,
shall have full power and authority to do all things and on such terms as it
determines, in its sole discretion, to be necessary or appropriate to conduct
the business of the Partnership, to exercise all powers set forth in Section 2.5
and to effectuate the purposes set forth in Section 2.4, including without
limitation the following subject, however, to any prior approval that may be
required by the terms of this Agreement:
 
 
30

--------------------------------------------------------------------------------

 
 
(i)            the making of any expenditures, the lending or borrowing of
money, the assumption or guarantee of, or other contracting for, indebtedness
and other liabilities, the issuance of evidences of indebtedness, including
indebtedness that is convertible or exchangeable into Partnership Securities or
options, rights, warrants or appreciation rights relating to Partnership
Securities, and the incurring of any other obligations;
 
(ii)          the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
 
(iii)         the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person;
 
(iv)         the use of the assets of the Partnership (including cash on hand)
for any purpose consistent with the terms of this Agreement, including the
financing of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons; the repayment or
guarantee of obligations of any Group Member and the making of capital
contributions to any Group Member;
 
(v)          the delegation of any of its duties hereunder to manage the
operations and assets of the Partnership to the Manager pursuant to the
Management Agreement, or any other Person, whether or not an Affiliate of the
General Partner or the Partnership, and in furtherance of such delegation, to
appoint, employ or contract with any such Person as the General Partner may, in
its sole discretion, deem necessary or desirable and to fix such Person’s
compensation, provided, however, that except as specifically provided in the
Management Agreement, all of the Partnership’s major policy, management and
investment decisions shall be made by the General Partner, and if any such
delegation is made to an Affiliate (including the Manager), such delegation
shall be made on an arm’s length basis;
 
(vi)           the negotiation, execution and performance of any contracts,
conveyances or other instruments (including instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the General Partner or its assets other than its interest in the
Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);
 
(vii)          the distribution of Partnership cash;
 
(viii)       the selection and dismissal of employees (including employees
having titles such as “president,” “vice president,” “secretary,” “treasurer” or
any other titles the General Partner in its sole discretion may determine) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
 
 
31

--------------------------------------------------------------------------------

 
 
(ix)          the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;
 
(x)            the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, limited liability companies, corporations
or other relationships (including the acquisition of interests in, and the
contributions of property to, the Partnership’s Subsidiaries from time to time)
subject to the restrictions set forth in Section 2.4;
 
(xi)           the control of any matters affecting the rights and obligations
of the Partnership, including the bringing and defending of actions at law or in
equity and otherwise engaging in the conduct of litigation, arbitration or
mediation and the incurring of legal expense and the settlement of claims and
litigation;
 
(xii)          the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
 
(xiii)         the entering into of listing agreements with any National
Securities Exchange and the delisting of some or all of the Limited Partner
Interests from, or requesting that trading be suspended on, any such exchange
(subject to any prior approval that may be required under Section 4.7);
 
(xiv)        the purchase, sale or other acquisition or disposition of
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities, including, but not limited to, buybacks of
Partnership Securities through private transactions, open market purchases or
tender offers in accordance with the Exchange Act or otherwise;
 
(xv)         the undertaking of any action in connection with the Partnership’s
participation in the management of the Partnership Group through its directors,
officers or employees or the Partnership’s direct or indirect ownership of the
Group Members; and
 
(xvi)        the causing to be registered for resale under the Securities Act
and applicable state or non-U.S. securities laws, any securities of, or any
securities convertible or exchangeable into securities of, the Partnership held
by any Person, including the General Partner or any Affiliate of the General
Partner.
 
(b)            In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
(or not taken) by it.  The General Partner and the Partnership shall not have
any liability to a Limited Partner for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Limited Partner
in connection with such decisions so long as the General Partner has acted
pursuant to its authority under this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
(c)            Notwithstanding any other provision of this Agreement, the
Delaware Limited Partnership Act or any applicable law, rule or regulation, each
of the Partners and each other Person who may acquire an interest in Partnership
Securities hereby (i) approves, ratifies and confirms the execution, delivery
and performance by the parties thereto of this Agreement, the Management
Agreement, the Incentive Unit Agreement, the Exchange Agreement and all
agreements, notices, consent forms and other documents or instruments in
connection with, or contemplated by, the Merger and the Exchange; (ii) agrees
that the General Partner (on its own or through any officer of the Partnership)
is authorized to execute, deliver and perform the agreements referred to in
clause (i) of this sentence on behalf of the Partnership without any further
act, approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Securities; and (iii) agrees that the execution,
delivery or performance by the General Partner, any Group Member or any
Affiliate of any of them, of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to Article
XV), shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.
 
SECTION 7.2.            Certificate of Limited Partnership.
 
The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Limited Partnership Act and the General Partner has caused an Amendment
to the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Limited Partnership
Act for purposes of stating the name and address of the General Partner.  The
General Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property.  To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property.  Subject to the
terms of Section 3.4(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
 
In the event that the General Partner determines the Partnership should seek
relief pursuant to Section 7704(e) of the Code to preserve the status of the
Partnership as a partnership for U.S. federal (and applicable state) income tax
purposes, the Partnership and each Partner shall agree to adjustments required
by the tax authorities, and the Partnership shall pay such amounts as required
by the tax authorities, to preserve the status of the Partnership as a
partnership.
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 7.3.            Restrictions on General Partner’s Authority.
 
Except as provided in Articles XII and XIV, the General Partner may not,
directly or indirectly (through any other entity or person, by derivative, lease
license, joint venture or otherwise), sell, exchange or otherwise dispose of all
or any substantial part of the Partnership Group’s assets, taken as a whole, in
a single transaction or a series of related transactions without Special LP
Approval; provided however that this provision shall not preclude or limit the
General Partner’s ability to mortgage, pledge, hypothecate or grant a security
interest in all or substantially all of the assets of the Partnership Group
(including for the benefit of Persons other than members of the Partnership
Group, including Affiliates of the General Partner) and shall not apply to any
forced sale of any or all of the assets of the Partnership Group pursuant to the
foreclosure of, or other realization upon, any such encumbrance.  Without
Special LP Approval, the General Partner shall not, on behalf of the
Partnership, except as permitted under Sections 4.6, 11.1 and 11.2, elect or
cause the Partnership to elect a successor general partner of the Partnership.
 
SECTION 7.4.            Expenses; Reimbursement of the General Partner;
Management Fees and Expenses.
 
(a)            Except as provided in this Section 7.4 and elsewhere in this
Agreement, the General Partner shall not be compensated for its services as
general partner or managing member of any Group Member.
 
(b)            The Partnership shall bear all of its costs and expenses and all
costs and expenses of the General Partner incurred in connection with acting in
its capacity as General Partner and the performance of its duties as the General
Partner, including all director fees and expenses, all accounting and
administrative expenses, all insurance costs and all indemnification
obligations.
 
(c)            The General Partner shall be reimbursed on a monthly basis, or
such other reasonable basis as the General Partner may determine, in its sole
discretion, for all direct and indirect expenses it incurs or payments it makes
for itself in connection with acting in its capacity as General Partner and the
performance of its duties as the General Partner, and all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership
Group.  Reimbursements pursuant to this Section 7.4 shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
Section 7.7.
 
(d)            The Partnership shall be responsible for, and shall pay in a
timely manner, all fees payable by it to the Manager in accordance with the
terms and subject to the conditions of the Management Agreement, and the
Partnership shall reimburse the Manager for all costs and expenses provided for
in the Management Agreement.
 
(e)            The General Partner may, without the approval of the Limited
Partners (who shall have no right to vote in respect thereof), propose and adopt
on behalf of the Partnership Group equity benefit plans, programs and practices
(including plans, programs and practices involving the issuance of or
reservation of issuance of Partnership Securities or options, rights, warrants
or appreciation rights relating to Partnership Securities), or cause the
Partnership to issue or to reserve for issuance Partnership Securities or
options, rights, warrants or appreciation rights relating to Partnership
Securities in connection with, or pursuant to, any such equity benefit plan,
program or practice or any equity benefit plan, program or practice maintained
or sponsored by the General Partner or any of its Affiliates in respect of
services performed directly or indirectly for the benefit of the Partnership
Group; provided, however, that the adoption of any equity benefit plans,
programs and practices for the benefit of the General Partner, the Manager or
any of their respective Affiliates and any issuance of Partnership Securities or
options, rights, warrants or appreciation rights relating to Partnership
Securities to the General Partner, the Manager or any of their respective
Affiliates (other than the adoption of an incentive plan or program solely for
the benefit of Independent Directors and any issuances of Partnership Securities
or options, rights, warrants or appreciation rights relating to Partnership
Securities pursuant thereto) shall be subject to Section 7.9.  The Partnership
agrees to issue and sell to the General Partner or any of its Affiliates any
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities that the General Partner or such Affiliates
are obligated to provide pursuant to any equity benefit plans, programs or
practices maintained or sponsored by them in accordance with the preceding
sentence.  Expenses incurred by the General Partner in connection with any such
plans, programs and practices (including the net cost to the General Partner or
such Affiliates of Partnership Securities or options, rights, warrants or
appreciation rights relating to Partnership Securities purchased by the General
Partner or such Affiliates from the Partnership to fulfill options or awards
under such plans, programs and practices) shall be reimbursed in accordance with
Sections 7.4(b) and (c).  Any and all obligations of the General Partner under
any equity benefit plans, programs or practices adopted by the General Partner
as permitted by this Section 7.4(e) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or 11.2 or the transferee of or successor to all of the
General Partner’s General Partner Interest pursuant to Section 4.6.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 7.5.            Outside Activities.
 
(a)            The General Partner, for so long as it is a General Partner of
the Partnership (i) agrees that its sole business will be to act as a general
partner or managing member of the Partnership and any other partnership or
limited liability company of which the Partnership is, directly or indirectly, a
partner or member and to undertake activities that are ancillary or related
thereto (including being a limited partner in the Partnership) and (ii) shall
not engage in any business or activity or incur any debts or liabilities except
in connection with or incidental to (A) its performance as general partner or
managing member of one or more Group Members or (B) the acquiring, owning or
disposing of debt or equity securities in any Group Member; provided, however,
that the General Partner shall be permitted to continue to undertake any
existing activities as of the date hereof.
 
(b)            Except as specifically restricted by Section 7.5(a), each
Indemnitee (other than the General Partner) shall have the right to engage in
businesses of every type and description and other activities for profit and to
engage in and possess an interest in other business ventures of any and every
type or description, whether in businesses engaged in or anticipated to be
engaged in by any Group Member, independently or with others, including business
interests and activities in direct competition with the business and activities
of any Group Member, and none of the same shall constitute a breach of this
Agreement or any duty otherwise existing at law, in equity or otherwise to any
Group Member or any Partner or Record Holder.  None of any Group Member, any
Limited Partner or any other Person shall have any rights by virtue of this
Agreement or the partnership relationship established hereby in any business
ventures of any Indemnitee.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)            Subject to the terms of Section 7.5(a) and Section 7.5(b), but
otherwise notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Indemnitees (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of the General Partner’s or any other Indemnitee’s duties or any other
obligation of any type whatsoever of the General Partner or any other Indemnitee
for the Indemnitee (other than the General Partner) to engage in such business
interests and activities in preference to or to the exclusion of any Group
Member, (iii) the Indemnitees (other than the General Partner) shall have no
obligation to present business opportunities to any Group Member.
 
(d)            The General Partner and any of its Affiliates may acquire Units
or other Partnership Securities or options, rights, warrants or appreciation
rights relating to Partnership Securities and, except as otherwise expressly
provided in this Agreement, shall be entitled to exercise all rights of a
General Partner or Limited Partner, as applicable, relating to such Units or
Partnership Securities or options, rights, warrants or appreciation rights
relating to Partnership Securities.
 
SECTION 7.6.            Loans from the General Partner; Loans or Contributions
from the Partnership; Contracts with Affiliates; Certain Restrictions on the
General Partner.
 
(a)            The General Partner or any of its Affiliates may, but shall be
under no obligation to, lend to any Group Member, and any Group Member may
borrow from the General Partner or any of its Affiliates, funds needed or
desired by the Group Member for such periods of time and in such amounts as the
General Partner may determine, in each case on terms that are fair and
reasonable to the Partnership; provided however that the requirements of this
Section 7.6(a) conclusively shall be deemed satisfied and not a breach of any
duty hereunder or existing at law, in equity or otherwise as to any transaction
(i) approved by Special Director Approval, (ii) the terms of which are no less
favorable to the Partnership than those generally being provided to or available
from unrelated third parties or (iii) that is fair and reasonable to the
Partnership, taking into account the totality of the relationships between the
parties involved (including other transactions that may be or have been
particularly favorable or advantageous to the Partnership).
 
(b)            Any Group Member (including the Partnership) may lend or
contribute to any other Group Member, and any Group Member may borrow from any
other Group Member (including the Partnership), funds on terms and conditions
determined by the General Partner.  The foregoing authority shall be exercised
by the General Partner in its sole discretion and shall not create any right or
benefit in favor of any Group Member or any other Person.
 
(c)            The General Partner may itself, or may enter into an agreement
with any of its Affiliates to, render services to a Group Member or to the
General Partner in the discharge of its duties as general partner of the
Partnership.  Any services rendered to a Group Member by the General Partner or
any of its Affiliates shall be on terms that are fair and reasonable to the
Partnership; provided however that the requirements of this Section 7.6(c)
conclusively shall be deemed satisfied and not a breach of any duty hereunder or
existing at law, in equity or otherwise as to any transaction (i) approved by
Special Director Approval, (ii) the terms of which are no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iii) that is fair and reasonable to the Partnership, taking
into account the totality of the relationships between the parties involved
(including other transactions that may be or have been particularly favorable or
advantageous to the Partnership).  The provisions of Section 7.4 shall apply to
the rendering of services described in this Section 7.6(c).
 
 
36

--------------------------------------------------------------------------------

 
 
(d)            The Partnership may transfer assets to joint ventures, other
partnerships, corporations, limited liability companies or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions as are consistent with this Agreement and applicable
law.
 
(e)            The General Partner or any of its Affiliates may sell, transfer
or convey any property to, or purchase any property from, the Partnership,
directly or indirectly, pursuant to transactions that are fair and reasonable to
the Partnership; provided however that the requirements of this Section 7.6(e)
conclusively shall be deemed to be satisfied and not a breach of any duty
hereunder or existing at law, in equity or otherwise as to (i) the transactions
effected pursuant to Section 5.1, (ii) any transaction approved by Special
Director Approval, (iii) any transaction, the terms of which are no less
favorable to the Partnership than those generally being provided to or available
from unrelated third parties, or (iv) any transaction that is fair and
reasonable to the Partnership, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be or have been particularly favorable or advantageous to the
Partnership).  With respect to any contribution of assets to the Partnership in
exchange for Partnership Securities or options, rights, warrants or appreciation
rights relating to Partnership Securities, the Board of Directors, in
determining whether the appropriate number of Partnership Securities or options,
rights, warrants or appreciation rights relating to Partnership Securities are
being issued, may take into account, among other things, the fair market value
of the assets, the liquidated and contingent liabilities assumed, the tax basis
in the assets, the extent to which tax-only allocations to the transferor will
protect the existing partners of the Partnership against a low tax basis, and
such other factors as the Board of Directors deems relevant under the
circumstances.
 
(f)            The General Partner and its Affiliates will have no obligation to
permit any Group Member to use any facilities or assets of the General Partner
and its Affiliates, except as may be provided in contracts entered into from
time to time specifically dealing with such use, nor shall there be any
obligation on the part of the General Partner or its Affiliates to enter into
such contracts.
 
SECTION 7.7.            Indemnification.
 
(a)            To the fullest extent permitted by law but subject to the
limitations expressly provided in this Agreement, all Indemnitees shall be
indemnified and held harmless by the Partnership from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee whether arising from acts or
omissions to act occurring before or after the date of this Agreement; provided
that the Indemnitee shall not be indemnified and held harmless if there has been
a final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee acted in bad faith
or engaged in fraud, willful misconduct or gross negligence.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)            To the fullest extent permitted by law, expenses (including legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
an undertaking by or on behalf of the Indemnitee to repay such amount if it
ultimately shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 7.7.
 
(c)            The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, pursuant to any vote of the holders of Outstanding Voting Units
entitled to vote on such matter, as a matter of law, in equity or otherwise,
both as to actions in the Indemnitee’s capacity as an Indemnitee and as to
actions in any other capacity, and shall continue as to an Indemnitee who has
ceased to serve in such capacity.
 
(d)            The Partnership may purchase and maintain (or reimburse the
General Partner or its Affiliates for the cost of) insurance, on behalf of the
Partnership and its Subsidiaries, the General Partner, its Affiliates, the
Indemnitees and such other Persons as the General Partner shall determine in its
sole discretion, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Partnership’s
activities or such Person’s activities on behalf of the Partnership, regardless
of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.
 
(e)            For purposes of this Section 7.7, (i) the Partnership shall be
deemed to have requested an Indemnitee to serve as fiduciary of an employee
benefit plan whenever the performance by it of its duties to the Partnership
also imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; (ii) excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute “fines” within the meaning of Section 7.7(a); and (iii) any
action taken or omitted by an Indemnitee with respect to any employee benefit
plan in the performance of its duties for a purpose reasonably believed by it to
be in the best interest of the participants and beneficiaries of the plan shall
be deemed to be for a purpose that is in the best interests of the Partnership.
 
(f)            Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, it being agreed that the General
Partner shall not be personally liable for such indemnification and shall have
no obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.  In no event may an Indemnitee
subject the Limited Partners to personal liability by reason of the
indemnification provisions set forth in this Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
(g)            An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
 
(h)            The provisions of this Section 7.7 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.
 
(i)             No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or-in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
 
(j)             If a claim for indemnification (following the final disposition
of the action, suit or proceeding for which indemnification is being sought) or
advancement of expenses under this Section 7.7 is not paid in full within thirty
(30) days after a written claim therefor by any Indemnitee has been received by
the Partnership, such Indemnitee may file suit to recover the unpaid amount of
such claim and, if successful in whole or in part, shall be entitled to be paid
the expenses of prosecuting such claim, including reasonable attorneys’
fees.  In any such action the Partnership shall have the burden of proving that
such Indemnitee is not entitled to the requested indemnification or advancement
of expenses under applicable law.
 
(k)            This Section 7.7 shall not limit the right of the Partnership, to
the extent and in the manner permitted by law, to indemnify and to advance
expenses to, and purchase and maintain insurance on behalf of, Persons other
than Indemnitees.
 
SECTION 7.8.            Liability of Indemnitees.
 
(a)            Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable to the Partnership, the Limited
Partners or any other Persons who have acquired interests in the Partnership
Securities, for any losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising as a result of any act or
omission of an Indemnitee, or for any breach of contract (including breach of
this Agreement) or any breach of duties (including breach of fiduciary duties)
whether arising hereunder, at law, in equity or otherwise, unless there has been
a final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or gross negligence.
 
 
39

--------------------------------------------------------------------------------

 
 
(b)            The General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
 
(c)            To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.  The provisions of this Agreement, to the extent that they
restrict or otherwise modify the duties and liabilities of an Indemnitee
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of such Indemnitee.
 
(d)            Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted, and provided such Person became an Indemnitee
hereunder prior to such amendment, modification or repeal.
 
SECTION 7.9.            Resolution of Conflicts of Interest; Standards of
Conduct and Modification of Duties.
 
(a)            Unless otherwise expressly provided in this Agreement, whenever a
potential conflict of interest exists or arises between the Manager or any of
its Affiliates, on the one hand, and the Partnership, on the other, any
resolution or course of action by the General Partner or its Affiliates in
respect of such conflict of interest shall be permitted and deemed approved by
all Partners, and shall not constitute a breach of this Agreement, or any
agreement contemplated herein or therein, or of any duty hereunder or existing
at law, in equity or otherwise, if the resolution or course of action in respect
of such conflict of interest is (i) approved by the majority of disinterested
directors of the Board of Directors or by a conflicts committee established by
the Board of Directors, (ii) has Special LP Approval, (iii) on terms no less
favorable to the Partnership than those generally being provided to or available
from unrelated third parties or (iv) fair and reasonable to the Partnership,
taking into account the totality of the relationships between the parties
involved (including other transactions that may be or have been particularly
favorable or advantageous to the Partnership).  The General Partner shall be
authorized but not required in connection with its resolution of such conflict
of interest to seek Special Director Approval or Special LP Approval of such
resolution, and the General Partner may also adopt a resolution or course of
action that has not received Special Director Approval or Special LP
Approval.  Failure to seek Special Director Approval or Special LP Approval
shall not be deemed to indicate that a conflict of interest exists or that
Special Director Approval or Special LP Approval could not have been
obtained.  If Special Director Approval or Special LP Approval is not sought and
the Board of Directors determines that the resolution or course of action taken
with respect to a conflict of interest satisfies either of the standards set
forth in clauses (iii) or (iv) above, then it shall be presumed that, in making
its decision, the Board of Directors acted in good faith, and in any proceeding
brought by or on behalf of any Limited Partner, the Partnership or any other
Person bound by this Agreement challenging such approval, the Person bringing or
prosecuting such proceeding shall have the burden of overcoming such
presumption.  Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, and without limitation of Section 7.6,
the existence of the conflicts of interest described in or contemplated by this
Agreement, the Management Agreement, the Incentive Unit Agreement, the Exchange
Agreement and all agreements, documents and instruments related to the Merger or
the Exchange are hereby approved, and all such conflicts of interest are waived,
by all Partners and shall not constitute a breach of this Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)            Notwithstanding anything to the contrary in Section 7.9(a) or any
other provision of this Agreement, approval by the majority of disinterested
directors of the Board of Directors or by a conflicts committee established by
the Board of Directors shall be required for any pursuit by any Director, the
General Partner, the Manager or any of their respective Affiliates, of any
corporate opportunity of the Partnership.
 
(c)            Whenever in this Agreement or any other agreement contemplated
hereby or otherwise the General Partner, in its capacity as the general partner
of the Partnership, is permitted to or required to make a decision in its “sole
discretion” or “discretion” or that it deems “necessary or appropriate” or
“necessary or advisable” or under a grant of similar authority or latitude,
except as otherwise provided herein, the General Partner, or such Affiliates
causing it to do so, may make such decision in its sole discretion (regardless
of whether there is a reference to “sole discretion” or “discretion”) unless
another express standard is provided for, and shall be entitled to consider only
such interests and factors as it desires and shall have no duty or obligation to
give any consideration to any interest of or factors affecting the Partnership
or the Partners, and shall not be subject to any other or different standards
imposed by this Agreement, any other agreement contemplated hereby, under the
Delaware Limited Partnership Act or under any other law, rule or regulation or
in equity.  Whenever in this Agreement or any other agreement contemplated
hereby or otherwise the General Partner is permitted to or required to make a
decision in its “good faith” then for purposes of this Agreement, the General
Partner, or any of its Affiliates that cause it to make any such decision, shall
be conclusively presumed to be acting in good faith if such Person or Persons
subjectively believe(s) that the decision made or not made is in the best
interests of the Partnership.
 
(d)            Whenever the General Partner makes a determination or takes or
declines to take any other action, or any of its Affiliates causes it to do so,
in its individual capacity as opposed to in its capacity as a general partner of
the Partnership, whether under this Agreement or any other agreement
contemplated hereby or otherwise, then the General Partner, or such Affiliates
causing it to do so, are entitled, to the fullest extent permitted by law, to
make such determination or to take or decline to take such other action free of
any duty (including any fiduciary duty) or obligation, whatsoever to the
Partnership, any Limited Partner, any Record Holder or any other Person bound by
this Agreement, and the General Partner, or such Affiliates causing it to do so,
shall not, to the fullest extent permitted by law, be required to act pursuant
to any other standard imposed by this Agreement, any other agreement
contemplated hereby or under the Delaware Limited Partnership Act or any other
law, rule or regulation or at equity.
 
(e)            Notwithstanding anything to the contrary in this Agreement, the
General Partner and its Affiliates shall have no duty or obligation, express or
implied, to (i) sell or otherwise dispose of any asset of the Partnership Group
other than in the ordinary course of business or (ii) permit any Group Member to
use any facilities or assets of the General Partner and its Affiliates, except
as may be provided in contracts entered into from time to time specifically
dealing with such use.  Any determination by the General Partner or any of its
Affiliates to enter into such contracts shall be in its sole discretion.
 
 
41

--------------------------------------------------------------------------------

 
 
(f)            The Limited Partners, hereby authorize the General Partner, on
behalf of the Partnership as a partner or member of a Group Member, to approve
of actions by the general partner or managing member of such Group Member
similar to those actions permitted to be taken by the General Partner pursuant
to this Section 7.9.
 
SECTION 7.10.            Other Matters Concerning the General Partner.
 
(a)            The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
 
(b)            The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the advice or opinion (including an Opinion of Counsel) of such Persons as
to matters that the General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such advice or
opinion.
 
(c)            The General Partner shall have the right, in respect of any of
its powers or obligations hereunder, to act through any of its duly authorized
officers or any duly appointed attorney or attorneys-in-fact.  Each such
attorney shall, to the extent provided by the General Partner in the power of
attorney, have full power and authority to do and perform each and every act and
duty that is permitted or required to be done by the General Partner hereunder.
 
SECTION 7.11.            Purchase or Sale of Partnership Securities.
 
The General Partner may cause the Partnership or any other Group Member to
purchase or otherwise acquire Partnership Securities or options, rights,
warrants or appreciation rights relating to Partnership Securities.  The General
Partner or any of its Affiliates may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Securities or options, rights, warrants or
appreciation rights relating to Partnership Securities for their own account,
subject to the provisions of Articles IV and X.
 
SECTION 7.12.            Reliance by Third Parties.
 
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially.  Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner or any such officer in
connection with any such dealing.  In no event shall any Person dealing with the
General Partner or any such officer or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
any such officer or its representatives.  Each and every certificate, document
or other instrument executed on behalf of the Partnership by the General Partner
or its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (a) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (c) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


BOOKS, RECORDS, ACCOUNTING AND REPORTS


SECTION 8.1.            Records and Accounting.
 
The General Partner shall keep or cause to be kept at the principal office of
the Partnership or any other place designated by the General Partner in its sole
discretion appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section
3.4(a).  Any books and records maintained by or on behalf of the Partnership in
the regular course of its business, including the record of the Record Holders
of Units or other Partnership Securities or options, rights, warrants or
appreciation rights relating to Partnership Securities, books of account and
records of Partnership proceedings, may be kept on, or be in the form of,
computer disks, hard drives, magnetic tape, photographs, micrographics or any
other information storage device; provided that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time.  The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with U.S. GAAP.
 
SECTION 8.2.            Fiscal Year.
 
The fiscal year of the Partnership (each, a “Fiscal Year”) shall be a year
ending December 31.  The General Partner in its sole discretion may change the
Fiscal Year of the Partnership at any time and from time to time in each case as
may be required or permitted under the Code or applicable United States Treasury
Regulations and shall notify the Limited Partners of such change in the regular
communication to the Limited Partners next following such change.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 8.3.            Reports.
 
(a)            As soon as practicable, but in no event later than 120 days after
the close of each Fiscal Year, the General Partner shall cause to be made
available to each Record Holder of a Unit as of a date selected by the General
Partner in its sole discretion, an annual report containing financial statements
of the Partnership for such Fiscal Year, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner in its sole discretion.
 
(b)            As soon as practicable, but in no event later than 90 days after
the close of each Quarter except the last Quarter of each Fiscal Year, the
General Partner shall cause to be made available to each Record Holder of a
Unit, as of a date selected by the General Partner in its sole discretion, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
any National Securities Exchange on which the Units are listed for trading, or
as the General Partner determines to be necessary or appropriate.
 
(c)            The General Partner shall be deemed to have made a report
available to each Record Holder as required by this Section 8.3 if it has either
(i) filed such report with the Commission via its Electronic Data Gathering,
Analysis and Retrieval system and such report is publicly available on such
system or (ii) made such report available on any publicly available website
maintained by the Partnership.
 
ARTICLE IX


TAX MATTERS


SECTION 9.1.            Tax Returns and Information.
 
As soon as reasonably practicable after the end of each Fiscal Year, the
Partnership shall send to each Partner a copy of United States Internal Revenue
Service Schedule K-1, and any comparable statements required by applicable U.S.
state or local income tax law, with respect to such Fiscal Year.  The
Partnership also shall provide the Partners with such other information as may
be reasonably requested for purposes of allowing the Partners to prepare and
file their own U.S. federal, state and local tax returns.  Each Partner shall be
required to report for all tax purposes consistently with such information
provided by the Partnership.  The classification, realization and recognition of
income, gain, losses and deductions and other items shall be on the accrual
method of accounting for U.S. federal income tax purposes.
 
SECTION 9.2.            Tax Elections.
 
The General Partner shall determine whether to make or refrain from making the
election provided for in Section 754 of the Code, and any and all other
elections permitted by the tax laws of the United States, the several states and
other relevant jurisdictions, in its sole discretion.
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 9.3.            Tax Controversies.
 
Subject to the provisions hereof, the General Partner shall designate from time
to time a Partner to serve as the Tax Matters Partner (as defined in the Code)
to represent, at the General Partner’s direction, the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith.  Each Partner agrees to cooperate with the Tax Matters
Partner and to do or refrain from doing any or all things reasonably required by
the General Partner and the Tax Matters Partner to conduct such proceedings.
 
SECTION 9.4.            Withholding.
 
The General Partner may treat taxes paid by the Partnership on behalf of all or
less than all of the Partners either as a distribution of cash to such Partners
or as a general expense of the Partnership, as determined appropriate under the
circumstances by the General Partner.  Notwithstanding any other provision of
this Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership or any other Group Member to comply with any
withholding requirements established under the Code or any other U.S. federal,
state, local or non-U.S. law including, without limitation, pursuant to Sections
1441, 1442, 1445 and 1446 of the Code.  To the extent that the Partnership is
required or elects to withhold and pay over to any taxing authority any amount
resulting from the allocation of income or from a distribution to any Partner
(including, without limitation, by reason of Section 1446 of the Code), the
General Partner may treat the amount withheld as a distribution of cash pursuant
to Section 6.3 in the amount of such withholding from such Partner.
 
SECTION 9.5.            Election to be Treated as a Corporation.
 
Notwithstanding anything to the contrary contained herein, if the General
Partner determines in its sole discretion that it is no longer in the best
interests of the Partnership to continue as a partnership for U.S. federal
income tax purposes, the General Partner may elect to treat the Partnership as
an association or as a publicly traded partnership taxable as a corporation for
U.S. federal (and applicable state) income tax purposes or to cause the
Partnership to transfer its assets, subject to its liabilities, to a corporation
in exchange for stock of the corporation and to transfer such stock to its
Partners pursuant to the liquidation of the Partnership.
 
ARTICLE X


ADMISSION OF PARTNERS


SECTION 10.1.            Admission of Initial Limited Partner.
 
Upon the issuance by the Partnership of regular Common Units to the
Organizational Limited Partner as described in Section 5.1, the General Partner
admitted such Person to the Partnership as the Initial Limited Partner in
respect of the regular Common Units issued to it.
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 10.2.            Admission of Additional Limited Partners.
 
(a)            By acceptance of the transfer of any Limited Partner Interests in
accordance with this Section 10.2 or the issuance of any Limited Partner
Interests in accordance with Section 5.1 in connection with the Merger or the
Exchange or in accordance with any other provision hereof (including in a
merger, consolidation or other business combination pursuant to Article XIV),
each transferee or other recipient of a Limited Partner Interest (including any
nominee holder or an agent or representative acquiring such Limited Partner
Interests for the account of another Person) (i) shall be admitted to the
Partnership as a Limited Partner with respect to the Limited Partner Interests
so transferred or issued to such Person when any such transfer or issuance is
reflected in the books and records of the Partnership, with or without execution
of this Agreement (which the Partnership shall cause to occur not later than
five days following submission of such transfer to the Transfer Agent), (ii)
shall become bound by the terms of, and shall be deemed to have agreed to be
bound by, this Agreement, (iii) shall become the Record Holder of the Limited
Partner Interests so transferred or issued, (iv) represents that the transferee
or other recipient has the capacity, power and authority to enter into this
Agreement, (v) grants the powers of attorney set forth in this Agreement and
(vi) makes the consents, acknowledgments and waivers contained in this
Agreement.  The transfer of any Limited Partner Interests and/or the admission
of any new Limited Partner shall not constitute an amendment to this
Agreement.  A Person may become a Record Holder without the consent or approval
of any of the Partners.  A Person may not become a Limited Partner without
acquiring a Limited Partner Interest.
 
(b)            The name and mailing address of each Limited Partner shall be
listed on the books and records of the Partnership maintained for such purpose
by the Partnership or the Transfer Agent.  The General Partner shall update the
books and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable).  A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1.
 
(c)            Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.2(a).
 
SECTION 10.3.            Admission of Successor General Partner.
 
A successor General Partner approved pursuant to Section 11.1 or 11.2 or the
transferee of or successor to all of the General Partner Interest pursuant to
Section 4.6 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner effective immediately
prior to the withdrawal or removal of the predecessor or transferring General
Partner pursuant to Sections 11.1 or 11.2 or the transfer of such General
Partner’s General Partner Interest pursuant to Section 4.6; provided however,
that no such successor shall be admitted to the Partnership until compliance
with the terms of Section 4.6 has occurred and such successor has executed and
delivered such other documents or instruments as may be required to effect such
admission.  Any such successor is hereby authorized to and shall, subject to the
terms hereof, carry on the business of the Partnership without dissolution.
 
 
 
46

--------------------------------------------------------------------------------

 
SECTION 10.4.            Amendment of Agreement and Certificate of Limited
Partnership to Reflect the Admission of Partners.
 
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary under the Delaware Limited Partnership Act to
amend the records of the Partnership to reflect such admission and, if
necessary, to prepare as soon as practicable an amendment to this Agreement and,
if required by law, the General Partner shall prepare and file an amendment to
the Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
 
ARTICLE XI


WITHDRAWAL OR REMOVAL OF PARTNERS


SECTION 11.1.            Withdrawal of the General Partner.
 
(a)            The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”):
 
(i)              The General Partner voluntarily withdraws from the Partnership
by giving written notice to the other Partners;
 
(ii)           The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
 
(iii)          The General Partner is removed pursuant to Section 11.2;
 
(iv)          The General Partner (A) makes a general assignment for the benefit
of creditors; (B) files a voluntary bankruptcy petition for relief under Chapter
7 of the United States Bankruptcy Code, or any successor statute; (C) files a
petition or answer seeking for itself a liquidation, dissolution or similar
relief (but not a reorganization) under any law; (D) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the General Partner in a proceeding of the type described in
clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;
 
(v)            A final and non-appealable order of relief under Chapter 7 of the
United States Bankruptcy Code, or any successor statute, is entered by a court
with appropriate jurisdiction pursuant to a voluntary or involuntary petition by
or against the General Partner; or
 
(vi)          (A) in the event the General Partner is a corporation, a
certificate of dissolution or its equivalent is filed for the General Partner,
or 90 days expire after the date of notice to the General Partner of revocation
of its charter without a reinstatement of its charter, under the laws of its
state of incorporation; (B) in the event the General Partner is a partnership or
a limited liability company, the dissolution and commencement of winding up of
the General Partner; (C) in the event the General Partner is acting in such
capacity by virtue of being a trustee of a trust, the termination of the trust;
(D) in the event the General Partner is a natural person, his death or
adjudication of incompetency; and (E) otherwise in the event of the termination
of the General Partner.
 
 
47

--------------------------------------------------------------------------------

 
 
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence.  The Partners hereby
agree that only the Events of Withdrawal described in this Section 11.1 shall
result in the withdrawal of the General Partner from the Partnership.
 
(b)            Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice of its intention to
withdraw to the Limited Partners; provided that prior to the effective date of
such withdrawal, the withdrawal has Special LP Approval and the General Partner
delivers to the Partnership an Opinion of Counsel (“Withdrawal Opinion of
Counsel”) that such withdrawal (following the selection of the successor General
Partner) would not result in the loss of the limited liability of any Limited
Partner or cause the Partnership or any Group Member to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
U.S. federal income tax purposes (to the extent not previously treated as such);
or (ii) at any time that the General Partner ceases to be the General Partner
pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2.  The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner or managing member, to the extent applicable, of the other
Group Members.  If the General Partner gives a notice of withdrawal pursuant to
Section 11.1(a)(i), the Limited Partners holding a majority of the voting power
of Outstanding Voting Units, may, prior to the effective date of such
withdrawal, elect a successor General Partner.  The Person so elected as
successor General Partner shall automatically become the successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member, and is
hereby authorized to, and shall, continue the business of the Partnership and,
to the extent applicable, the other Group Members without dissolution.  If,
prior to the effective date of the General Partner’s withdrawal pursuant to
Section 11.1(a)(i), a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with and subject to Section
12.1.  Any successor General Partner elected in accordance with the terms of
this Section 11.1 shall be subject to the provisions of Section 10.3.
 
SECTION 11.2.            Removal of the General Partner.
 
The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66⅔% of the voting power of the Outstanding Voting
Units (including Voting Units held by the General Partner and its
Affiliates).  Any such action by such Unitholders for removal of the General
Partner must also provide for the election of a successor General Partner by the
Unitholders holding a majority of the voting power of Outstanding Voting Units
(including Voting Units held by the General Partner and its Affiliates).  Such
removal shall be effective immediately following the admission of a successor
General Partner pursuant to Section 10.3.  The removal of the General Partner
shall also automatically constitute the removal of the General Partner as
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing
member.  If a Person is elected as a successor General Partner in accordance
with the terms of this Section 11.2, such Person shall, upon admission pursuant
to Section 10.3, automatically become a successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member, and is hereby
authorized to, and shall, continue the business of the Partnership and the other
Group Members without dissolution.  The right of the Unitholders to remove the
General Partner shall not exist or be exercised unless the Partnership has
received an opinion opining as to the matters covered by a Withdrawal Opinion of
Counsel.  Any successor General Partner elected in accordance with the terms of
this Section 11.2 shall be subject to the provisions of Section 10.3.
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 11.3.            Interest of Departing General Partner and Successor
General Partner.
 
(a)            In the event of (i) the withdrawal of a General Partner under
circumstances where such withdrawal does not violate this Agreement or (ii) the
removal of the General Partner by the Unitholders under circumstances where
Cause does not exist, if a successor General Partner is elected in accordance
with the terms of Sections 11.1 or 11.2, the Departing General Partner shall
have the option exercisable prior to the effective date of the withdrawal or
removal of such Departing General Partner to require its successor to purchase
(x) its General Partner Interest and (y) its general partner interest (or
equivalent interest), if any, in the other Group Members ((x) and (y)
collectively, the “Combined Interest”) in exchange for an amount in cash equal
to the fair market value of such Combined Interest, such amount to be determined
and payable as of the effective date of its withdrawal or removal.  If the
General Partner is removed by the Unitholders under circumstances where Cause
exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or 11.2 (or if the business
of the Partnership is continued pursuant to Section 12.2 and the successor
General Partner is not the former General Partner), such successor shall have
the option, exercisable prior to the effective date of the withdrawal or removal
of such Departing General Partner, to purchase the Combined Interest of the
Departing General Partner for such fair market value of such Combined Interest
of the Departing General Partner.  In either event, the Departing General
Partner shall be entitled to receive all reimbursements due such Departing
General Partner pursuant to Section 7.4, including any employee-related
liabilities (including severance liabilities), incurred in connection with the
termination of any employees employed by the Departing General Partner or its
Affiliates (excluding any Group Member) for the benefit of the Partnership or
the other Group Members.
 
For purposes of this Section 11.3(a), the fair market value of a Departing
General Partner’s Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner’s departure, by an
independent investment banking firm or other independent expert selected by the
Departing General Partner and its successor, which, in turn, may rely on other
experts, and the determination of which shall be conclusive as to such matter,
the cost of such independent expert shall be the responsibility of the
Partnership.  If such parties cannot agree upon one independent investment
banking firm or other independent expert within 45 days after the effective date
of such departure, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the Departing
General Partner’s successor shall designate an independent investment banking
firm or other independent expert, and such firms or experts shall mutually
select a third independent investment banking firm or independent expert, which
third independent investment banking firm or other independent expert shall
determine the fair market value of the Combined Interest of the Departing
General Partner.  In making its determination, such third independent investment
banking firm or other independent expert may consider the then current trading
price of Units on any National Securities Exchange on which Common Units are
then listed, the value of the Partnership’s assets, the rights and obligations
of the Departing General Partner and other factors it may deem relevant.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)            If the Combined Interest of the Departing General Partner is not
purchased in the manner set forth in Section 11.3(a), the Departing General
Partner (or its transferee) shall become a Limited Partner and its Combined
Interest shall be converted into regular Common Units pursuant to a valuation
made by an investment banking firm or other independent expert selected pursuant
to Section 11.3(a), the cost of such independent expert shall be the
responsibility of the Partnership.
 
Any successor General Partner shall indemnify the Departing General Partner (or
its transferee) as to all debts and liabilities of the Partnership arising on or
after the date on which the Departing General Partner (or its transferee)
becomes a Limited Partner.  For purposes of this Agreement, conversion of the
Combined Interest of the Departing General Partner to regular Common Units will
be characterized as if the Departing General Partner (or its transferee)
contributed its Combined Interest to the Partnership in exchange for the
newly-issued regular Common Units.
 
SECTION 11.4.            Withdrawal of Limited Partners.
 
No Limited Partner shall have any right to withdraw from the Partnership;
provided however that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.
 
ARTICLE XII


DISSOLUTION AND LIQUIDATION


SECTION 12.1.            Dissolution.
 
The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement.  Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to Sections 10.3,
11.1, 11.2 or 12.2, the Partnership shall not be dissolved and such successor
General Partner is hereby authorized to, and shall, continue the business of the
Partnership.  Subject to Section 12.2, the Partnership shall dissolve, and its
affairs shall be wound up, :
 
 
50

--------------------------------------------------------------------------------

 
 
(a)            upon an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and such successor is admitted to the Partnership pursuant to this Agreement;
 
(b)            upon an election to dissolve the Partnership by the Board of
Directors that is approved by a majority of the Directors after December 31,
2011 or such earlier date with the consent of the Manager;
 
(c)            upon an election to dissolve the Partnership by the General
Partner that is approved by the Unitholders holding 66⅔% of the voting power of
Outstanding Voting Units (including Voting Units held by the General Partner and
its Affiliates);
 
(d)            upon the entry of a decree of judicial dissolution of the
Partnership pursuant to the provisions of the Delaware Limited Partnership Act;
or
 
(e)            at any time there are no Limited Partners, unless the Partnership
is continued without dissolution in accordance with the Delaware Limited
Partnership Act.
 
SECTION 12.2.            Continuation of the Business of the Partnership After
Event of Withdrawal.
 
Upon an Event of Withdrawal caused by (a) the withdrawal or removal of the
General Partner as provided in Sections 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Sections 11.1 or 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Sections 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the Unitholders holding a majority of the voting power of Outstanding Voting
Units may elect to continue the business of the Partnership on the same terms
and conditions set forth in this Agreement by appointing as the successor
General Partner a Person approved by the Unitholders holding a majority of the
voting power of Outstanding Voting Units.  Unless such an election is made
within the applicable time period as set forth above, the Partnership shall
dissolve and conduct only activities necessary to wind up its affairs.  If such
an election is so made, then:
 
(i)              the Partnership shall continue without dissolution unless
earlier dissolved in accordance with this Article XII;
 
(ii)           if the successor General Partner is not the former General
Partner, then the interest of the former General Partner shall be treated in the
manner provided in Section 11.3; and
 
(iii)          the successor General Partner shall be admitted to the
Partnership as General Partner, effective as of the Event of Withdrawal, by
agreeing in writing to be bound by this Agreement;
 
provided that the right of the Unitholders holding a majority of the voting
power of Outstanding Voting Units to approve a successor General Partner and to
continue the business of the Partnership shall not exist and may not be
exercised unless the Partnership has received an Opinion of Counsel (x) that the
exercise of the right would not result in the loss of limited liability of any
Limited Partner and (y) neither the Partnership nor any successor limited
partnership would be treated as an association taxable as a corporation or
otherwise be taxable as an entity for U.S. federal income tax purposes upon the
exercise of such right to continue (to the extent not so treated or taxed).
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 12.3.            Liquidator.
 
Upon dissolution of the Partnership, unless the Partnership is continued
pursuant to Section 12.2, the General Partner shall select in its sole
discretion one or more Persons (which may be the General Partner or any of its
Affiliates) to act as Liquidator.  If other than the General Partner, the
Liquidator (1) shall be entitled to receive such compensation for its services
as may be approved by Unitholders holding at least a majority of the voting
power of the Outstanding Voting Units voting as a single class (including Voting
Units held by the General Partner and its Affiliates), (2) shall agree not to
resign at any time without 15 days’ prior notice and (3) may be removed at any
time, with or without cause, by notice of removal approved by Unitholders
holding at least a majority of the voting power of the Outstanding Voting Units
voting as a single class (including Voting Units held by the General Partner and
its Affiliates).  Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a majority of the voting power of the
Outstanding Voting Units voting as a single class (including Voting Units held
by the General Partner and its Affiliates).  The right to approve a successor or
substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided.  Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.
 
SECTION 12.4.            Liquidation.
 
The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as the Liquidator determines to be in the best interest of the
Partners, subject to Section 17-804 of the Delaware Limited Partnership Act and
the following:
 
(a)            Disposition of Assets.  The assets may be disposed of by public
or private sale or by distribution in kind to one or more Partners on such terms
as the Liquidator and such Partner or Partners may agree.  If any property is
distributed in kind, the Partner receiving the property shall be deemed for
purposes of Section 12.4(c) to have received cash equal to its fair market
value; and contemporaneously therewith, appropriate cash distributions must be
made to the other Partners.  The Liquidator may defer liquidation or
distribution of the Partnership’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Partnership’s
assets would be impractical or would cause undue loss to the Partners.  The
Liquidator may distribute the Partnership’s assets, in whole or in part, in kind
if it determines that a sale would be impractical or would cause undue loss to
the Partners.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)            Discharge of Liabilities.  Liabilities of the Partnership include
amounts owed to the Liquidator as compensation for serving in such capacity
(subject to the terms of Section 12.3) and amounts to Partners otherwise than in
respect of their distribution rights under Article VI.  With respect to any
liability that is contingent, conditional or unmatured or is otherwise not yet
due and payable, the Liquidator shall either settle such claim for such amount
as it thinks appropriate or establish a reserve of cash or other assets to
provide for its payment.
 
(c)            Liquidation Distributions.  All property (valued at fair market
value, as determined by the General Partner) and all cash in excess of that
amount required to discharge liabilities as provided in section 12.4(b) shall be
distributed to the Partners in accordance with their respective Percentage
Interests as of a Record Date selected by the Liquidator, except as provide in
Section 5.4(f) and in Section 2(a)(viii) of the Incentive Unit Agreement.
 
SECTION 12.5.            Cancellation of Certificate of Limited Partnership.
 
Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.
 
SECTION 12.6.            Return of Contributions.
 
The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.
 
SECTION 12.7.            Waiver of Partition.
 
To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.
 
SECTION 12.8.            Capital Account Restoration.
 
No Partner shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Partnership.
 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE XIII


AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE


SECTION 13.1.            Amendments to be Adopted Solely by the General Partner.
 
Each Partner agrees that the General Partner, without the approval of any
Partner, any Unitholder or any other Person, may amend any provision of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect:
 
(a)            a change in the name of the Partnership, the location of the
principal place of business of the Partnership, the registered agent of the
Partnership or the registered office of the Partnership;
 
(b)            the admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;
 
(c)            a change that the General Partner determines in its sole
discretion to be necessary or appropriate to qualify or continue the
qualification of the Partnership as a limited partnership or a partnership in
which the Limited Partners have limited liability under the laws of any state or
other jurisdiction or to ensure that the Group Members will not be treated as
associations taxable as corporations or otherwise taxed as entities for U.S.
federal income tax purposes;
 
(d)            a change that the General Partner determines in its sole
discretion to be necessary or appropriate to address changes in U.S. federal
income tax regulations, legislation or interpretation;
 
(e)            a change that the General Partner determines (i) does not
adversely affect the Limited Partners considered as a whole (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests, treating the Common Units as a separate class for this
purpose) in any material respect, (ii) to be necessary or appropriate to (A)
satisfy any requirements, conditions or guidelines contained in any opinion,
directive, order, ruling or regulation of any U.S. federal or state or non-U.S.
agency or judicial authority or contained in any U.S. federal or state or
non-U.S. statute (including the Delaware Limited Partnership Act) or (B)
facilitate the trading of the Limited Partner Interests (including the division
of any class or classes of Outstanding Limited Partner Interests into different
classes to facilitate uniformity of tax consequences within such classes of
Limited Partner Interests) or comply with any rule, regulation, guideline or
requirement of any National Securities Exchange on which the Limited Partner
Interests are or will be listed, (iii) to be necessary or appropriate in
connection with action taken by the General Partner pursuant to Section 5.7 or
(iv) is required to effect the intent of the provisions of this Agreement or is
otherwise contemplated by this Agreement;
 
(f)            a change in the Fiscal Year or taxable year of the Partnership
and any other changes that the General Partner determines to be necessary or
appropriate as a result of a change in the Fiscal Year or taxable year of the
Partnership including, if the General Partner shall so determine in its sole
discretion, a change in the definition of “Quarter” and the dates on which
distributions are to be made by the Partnership;
 
 
54

--------------------------------------------------------------------------------

 
 
(g)           an amendment that is necessary, in the Opinion of Counsel, to
prevent the Partnership, or the General Partner or its directors, officers,
trustees or agents from having a material risk of being in any manner subjected
to the provisions of the U.S. Investment Company Act of 1940, as amended, the
U.S. Investment Advisers Act of 1940, as amended, or “plan asset” regulations
adopted under the U.S. Employee Retirement Income Security Act of 1974, as
amended, regardless of whether such are substantially similar to plan asset
regulations currently applied or proposed by the United States Department of
Labor;
 
(h)           an amendment that the General Partner determines is necessary for
the General Partner to elect to treat the Partnership as an association or as a
publicly traded partnership taxable as a corporation for U.S. federal (and
applicable state) income tax purposes, if the General Partner determines in its
sole discretion that it is no longer in the best interests of the Partnership to
continue as a partnership for U.S. federal income tax purposes.
 
(i)            an amendment that the General Partner determines in its sole
discretion to be necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of Partnership Securities or
options, rights, warrants or appreciation rights relating to Partnership
Securities pursuant to Section 5.5;
 
(j)            any amendment expressly permitted in this Agreement to be made by
the General Partner acting alone;
 
(k)           an amendment that the General Partner determines in its sole
discretion to be necessary or appropriate in order to consummate any of the
transactions contemplated by the Exchange Agreement;
 
(l)            an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;
 
(m)          an amendment that the General Partner determines in its sole
discretion to be necessary or appropriate to reflect and account for the
formation by the Partnership of, or investment by the Partnership in, any
corporation, partnership, joint venture, limited liability company or other
entity, in connection with the conduct by the Partnership of activities
permitted by the terms of Sections 2.4 or 7.1(a);
 
(n)           a merger, conversion or conveyance pursuant to Section 14.3(d),
including any amendment permitted pursuant to Section 14.5; or
 
(o)           any other amendments substantially similar to the foregoing.
 
SECTION 13.2.            Amendment Procedures.
 
Except as provided in Sections 5.4, 13.1, 13.3 and 14.5, all amendments to this
Agreement shall be made in accordance with the following
requirements.  Amendments to this Agreement may be proposed only by or with the
consent of the General Partner which consent may be given or withheld in its
sole discretion.  A proposed amendment shall be effective upon its approval by
the Unitholders holding a majority of the voting power of the Outstanding Voting
Units (including Voting Units held by the General Partner and its Affiliates),
unless a greater or different percentage is required under this Agreement or by
Delaware law.  Each proposed amendment that requires the approval of the holders
of a specified percentage of the voting power of Outstanding Voting Units shall
be set forth in a writing that contains the text of the proposed amendment.  If
such an amendment is proposed, the General Partner shall seek the written
approval of the requisite percentage of the voting power of Outstanding Voting
Units or call a meeting of the Unitholders to consider and vote on such proposed
amendment, in each case in accordance with the other provisions of this Article
XIII.  The General Partner shall notify all Record Holders upon final adoption
of any such proposed amendments.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 13.3.            Amendment Requirements.
 
(a)            Notwithstanding the provisions of Sections 13.1 and 13.2, no
provision of this Agreement that requires the vote or consent of Unitholders
holding, or holders of, a percentage of the voting power of Outstanding Voting
Units (including Voting Units deemed owned by the General Partner and its
Affiliates) required to take any action shall be amended, altered, changed,
repealed or rescinded in any respect that would have the effect of reducing such
voting percentage unless such amendment is approved by the written consent or
the affirmative vote of Unitholders or holders of Outstanding Voting Units
(including Voting Units held by the General Partner and its Affiliates) whose
aggregate Outstanding Voting Units constitute not less than the voting or
consent requirement sought to be reduced.
 
(b)            Notwithstanding the provisions of Sections 13.1 and 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to the General
Partner or any of its Affiliates without the General Partner’s consent, which
consent may be given or withheld in its sole discretion, or (iii) result in the
Partnership, or the General Partner or its directors, officers, trustees or
agents having a material risk of being in any manner subjected to the provisions
of the U.S. Investment Company Act of 1940, as amended, the U.S. Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
U.S. Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor.
 
(c)            Except as provided in Sections 13.1 and 14.3, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
(treating the Common Units as a separate class for this purpose) must be
approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected (including Partnership Interests
held by the General Partner and its Affiliates).
 
(d)            Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by Section
14.3(b), no amendments shall become effective without the approval of
Unitholders holding at least 90% of the voting power of the Outstanding Voting
Units (including Voting Units held by the General Partner and its Affiliates)
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under the
Delaware Limited Partnership Act.
 
 
56

--------------------------------------------------------------------------------

 
 
(e)            Except as provided in Section 13.1, this Section 13.3 shall only
be amended with the approval of the Unitholders holding of at least 90% of the
voting power of the Outstanding Voting Units (including Voting Units held by the
General Partner and its Affiliates).
 
SECTION 13.4.            Meetings.
 
(a)            All acts of Limited Partners to be taken pursuant to this
Agreement shall be taken in the manner provided in this Article XIII.
 
(b)            Special meetings of the Limited Partners may be called by the
General Partner, in its sole discretion, or by Limited Partners holding 50.1% or
more of the Common Units.  The General Partner shall send a notice of the
meeting to the Limited Partners either directly or indirectly through the
Transfer Agent.  A meeting shall be held at a time and place determined by the
General Partner in its sole discretion on a date not less than 10 days nor more
than 60 days after the mailing of notice of the meeting.  Limited Partners shall
not vote on matters that would cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability under
the Delaware Limited Partnership Act or the law of any other state in which the
Partnership is qualified to do business.
 
(c)            (i) An annual meeting of the Limited Partners holding Units for
the election of Directors to the Board of Directors and such other matters as
the General Partner shall submit to a vote of the Limited Partners holding Units
shall be held in June of each year beginning in 2010 at such other date and time
as may be fixed from time to time by the General Partner at such place within or
without the State of Delaware as may be fixed from time to time by the General
Partner and all as stated in the notice of the meeting. Notice of the annual
meeting shall be given in accordance with Section 13.5 not less than 10 days nor
more than 60 days prior to the date of such meeting.
 
(ii)           The Limited Partners holding Units shall vote together as a
single class for the election of Directors to the Board of Directors. The
Limited Partners entitled to vote shall elect by a plurality of the votes cast
at such meeting persons to serve on the Board of Directors who are nominated in
accordance with the provisions of this Section 13.4(c). The exercise by a
Limited Partner of the right to elect the Directors and any other rights
afforded to such Limited Partner under this Section 13.4(c) shall be in such
Limited Partner’s capacity as a limited partner of the Partnership and shall not
cause a Limited Partner to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize such
Limited Partner’s limited liability under the Delaware Limited Partnership Act
or the law of any other state in which the Partnership is qualified to do
business.
 
(iii)          The initial number of Directors that shall constitute the whole
Board of Directors shall be seven (7) and the Board of Directors shall consist
of not less than five (5) and not more than nine (9) Directors.  The Board of
Directors shall consist of at least a majority of Independent Directors and the
Manager shall have two (2) representatives serving as directors.  Subject to
this Section 13.4(c)(iii), the number of Directors shall be fixed from time to
time exclusively pursuant to a resolution adopted by the Board of Directors,
provided that no decrease in the number of Directors constituting the Board of
Directors shall shorten the term of any incumbent Director.  The Board of
Directors shall appoint from among its members an Audit Committee, a
Compensation Committee and a Nominating and Corporate Governance Committee, each
to be composed solely of Independent Directors, and such other committees as the
Board of Directors may deem appropriate or as may be required by any National
Securities Exchange on which the Common Units are listed for trading, to serve
at the pleasure of the Board of Directors.
 
 
57

--------------------------------------------------------------------------------

 
 
(iv)          Each Director shall hold office for a one-year term and until such
Director’s successor shall have been duly elected and qualified, or until such
Director’s earlier death, resignation or removal. Any vacancy on the Board of
Directors (including, without limitation, any vacancy caused by an increase in
the number of Directors on the Board of Directors) other than a vacancy created
by the removal of a Director by the Limited Partners pursuant to the succeeding
sentence, may only be filled by a majority of the Directors then in office, even
if less than a quorum, or by a sole remaining Director. A Director may be
removed, at any time, but only for cause, upon the affirmative vote of the
Limited Partners holding of a majority of the voting power of the Outstanding
Limited Partner Interests and any vacancy on the Board of Directors created by
such removal shall be filled by a vote of the Limited Partners at a meeting of
the Limited Partners or by written consent in accordance with Section 13.11.
 
(v)           (A) (1) Nominations of persons for election to the Board of
Directors and the proposal of other business to be considered by the Limited
Partners may be made at an annual meeting of the Limited Partners only (a)
pursuant to the General Partner’s notice of meeting (or any supplement thereto),
(b) by or at the direction of the Board of Directors or any committee thereof or
(c) by any Limited Partner who was a Record Holder at the time the notice
provided for in this Section 13.4(c)(v) is delivered to the General Partner, who
is entitled to vote at the meeting and who complies with the notice procedures
set forth in this Section 13.4(c)(v).
 
            (2) For any nominations or other business to be properly brought
before an annual meeting by a Limited Partner pursuant to clause (c) of
paragraph (A)(1) of this Section 13.4(c)(v), the Limited Partner must have given
timely notice thereof in writing to the General Partner. To be timely, a Limited
Partner’s notice shall be delivered to the General Partner not later than the
close of business on the ninetieth (90th) day, nor earlier than the close of
business on the one hundred twentieth (120th) day, prior to the first
anniversary of the preceding year’s annual meeting (provided, however, that in
the event that the date of the annual meeting is more than thirty (30) days
before or more than seventy (70) days after such anniversary date, notice by the
Limited Partner must be so delivered not earlier than the close of business on
the one hundred twentieth (120th) day prior to such annual meeting and not later
than the close of business on the later of the ninetieth (90th) day prior to
such annual meeting or the tenth (10th) day following the day on which public
announcement of the date of such meeting is first made by the Partnership or the
General Partner). For purposes of the 2010 annual meeting, the first anniversary
of the preceding year’s annual meeting shall be deemed to be June 30, 2009.  In
no event shall the public announcement of an adjournment or postponement of an
annual meeting commence a new time period (or extend any time period) for the
giving of a Limited Partner’s notice as described above. Such Limited Partner’s
notice shall set forth: (a) as to each person whom the Limited Partner proposes
to nominate for election as a Director (i) the name, age, business address and
residence address of such person, (ii) the principal occupation or employment of
such person and a brief description of the person’s business experience during
the past five years, including any other public company directorships, (iii) the
class or series and number of any Partnership Securities which are beneficially
owned by such person, (iv) a brief description of any arrangement or
understanding with any other Person (including the identity of such other
Person) by which such person was selected for nomination as a Director and (v)
such person’s written consent to being named in the proxy statement as a nominee
and to serving as a Director if elected; (b) as to any other business that the
Limited Partner proposes to bring before the meeting, a description of such
business, the reasons for proposing such business at the meeting and any
material interest in such business of such Limited Partner and any of its
Affiliates or Associates, individually or in the aggregate, including any
anticipated benefit to the Limited Partner and any of its Affiliates or
Associates therefrom; and (c) as to the Limited Partner giving the notice and
the Beneficial Owner, if any, on whose behalf the nomination is made (i) the
name and address of such Limited Partner, as they appear on the Partnership’s
books and records, and of such Beneficial Owner, (ii) the class or series and
number of Units which are owned beneficially and of record by such Limited
Partner and such Beneficial Owner, and (iii) a description of any agreement,
arrangement or understanding with respect to the nomination between or among
such Limited Partner and such Beneficial Owner, any of their respective
Affiliates or Associates, and any others acting in concert with any of the
foregoing. The Board of Directors or any committee thereof may require any
proposed nominee to furnish such other information as the Board of Directors or
such committee may reasonably require to determine the eligibility of such
proposed nominee to serve as a Director of the General Partner.
 
 
58

--------------------------------------------------------------------------------

 
 
            (3) Notwithstanding anything in the second sentence of paragraph
(A)(2) of this Section 13.4(c)(v) to the contrary, in the event that the number
of Directors to be elected to the Board of Directors is increased effective at
the annual meeting and there is no public announcement by the Partnership or the
General Partner naming the nominees for the additional directorships at least
one hundred (100) days prior to the first anniversary of the preceding year’s
annual meeting, a Limited Partner’s notice required by this Section 13.4(c)(v)
shall also be considered timely, but only with respect to nominees for the
additional directorships, if it shall be delivered to the General Partner not
later than the close of business on the tenth (10th) day following the day on
which such public announcement is first made by the Partnership or the General
Partner.
 
            (B) Nominations of persons for election to the Board of Directors
may be made at a special meeting of Limited Partners at which Directors are to
be elected pursuant to the General Partner’s notice of meeting (1) by or at the
direction of the Board of Directors or any committee thereof or (2) provided
that the Board of Directors or the Limited Partners pursuant to Section 13.4(a)
has determined that Directors shall be elected at such meeting, by any Limited
Partner who is a Record Holder at the time the notice provided for in this
Section 13.4(c)(v) is delivered to the General Partner, who is entitled to vote
at the meeting and upon such election and who complies with the notice
procedures set forth in this Section 13.4(c)(v). In the event the General
Partner calls a special meeting of Limited Partners for the purpose of electing
one or more Directors to the Board of Directors, any such Limited Partner
entitled to vote in such election of Directors may nominate a person or persons
(as the case may be) for election to such position(s) as specified in the
General Partner’s notice of meeting, if the Limited Partner’s notice required by
paragraph (A)(2) of this Section 13.4(c)(v) shall be delivered to the General
Partner not earlier than the close of business on the one hundred twentieth
(120th) day prior to such special meeting and not later than the close of
business on the later of the ninetieth (90th) day prior to such special meeting
or the tenth (10th) day following the day on which public announcement is first
made of the date of the special meeting and of the nominees proposed by the
Board of Directors to be elected at such meeting. In no event shall the public
announcement of an adjournment or postponement of a special meeting commence a
new time period (or extend any time period) for the giving of a Limited
Partner’s notice as described above.
 
 
59

--------------------------------------------------------------------------------

 
 
            (C) (1) Only such persons who are nominated in accordance with the
procedures set forth in this Section 13.4(c)(v) shall be eligible to be elected
at an annual or special meeting of Limited Partners to serve as Directors.
Except as otherwise provided by law, the chairman designated by the General
Partner pursuant to Section 13.10 shall have the power and duty (a) to determine
whether a nomination was made in accordance with the procedures set forth in
this Section 13.4(c)(v) (including whether the Limited Partner or Beneficial
Owner, if any, on whose behalf the nomination is made solicited (or is part of a
group which solicited) or did not so solicit, as the case may be, proxies in
support of such Limited Partner’s nominee in compliance with such Limited
Partner’s representation as required by clause (A)(2)(b)(vi) of this Section
13.4(c)(v)) and (b) if any proposed nomination was not made in compliance with
this Section 13.4(c)(v), to declare that such nomination shall be disregarded.
Notwithstanding the foregoing provisions of this Section 13.4(c)(v), unless
otherwise required by law, if the Limited Partner (or a qualified representative
of the Limited Partner) does not appear at the annual or special meeting of
Limited Partners to present a nomination, such nomination shall be disregarded
notwithstanding that proxies in respect of such vote may have been received by
the General Partner or the Partnership. For purposes of this Section 13.4(c)(v),
to be considered a qualified representative of the Limited Partner, a person
must be a duly authorized officer, manager or partner of such Limited Partner or
must be authorized by a writing executed by such Limited Partner or an
electronic transmission delivered by such Limited Partner to act for such
Limited Partner as proxy at the meeting of Limited Partners and such person must
produce such writing or electronic transmission, or a reliable reproduction of
the writing or electronic transmission, at the meeting of Limited Partners.
 
 
60

--------------------------------------------------------------------------------

 
 
            (2) For purposes of this Section 13.4(c)(v), “public announcement”
shall include disclosure in a press release reported by the Dow Jones News
Service, Associated Press or other national news service or in a document
publicly filed by the Partnership or the General Partner with the Commission
pursuant to Section 13, 14 or 15(d) of the Securities Exchange Act.
 
            (3) Notwithstanding the foregoing provisions of this Section
13.4(c)(v), a Limited Partner shall also comply with all applicable requirements
of the Securities Exchange Act and the rules and regulations thereunder with
respect to the matters set forth in this Section 13.4(c)(v); provided however,
that any references in this Agreement to the Securities Exchange Act or the
rules promulgated thereunder are not intended to and shall not limit any
requirements applicable to nominations pursuant to this Section 13.4(c)(v)
(including paragraphs A(1)(c) and B hereof), and compliance with paragraphs
A(1)(c) and B of this Section 13.4(c)(v) shall be the exclusive means for a
Limited Partner to make nominations.
 
(vi)          Notwithstanding anything to the contrary in this Section 13.4(c)
or elsewhere in this Agreement, the Board of Directors may not adopt a “poison
pill” or unitholder or other similar rights plan with respect to the Partnership
without Special Director Approval and Special LP Approval.
 
(vii)        Notwithstanding anything to the contrary in this Section 13.4(c) or
elsewhere in this Agreement, the General Partner may not amend this Section
13.4(c) or any other provision of this Agreement to provide for a classified
Board of Directors without Special Director Approval and Special LP Approval.
 
(viii)       The Partnership and the General Partner shall use their
commercially reasonable best efforts to take such action as shall be necessary
or appropriate to give effect to and implement the provisions of this Section
13.4(c), including, without limitation, amending the organizational documents of
the General Partner such that at all times the organizational documents of the
General Partner shall provide (i) that the Directors shall be elected in
accordance with the terms of this Agreement, and (ii) terms consistent with this
Section 13.4(c)
 
(ix)           Except as provided in this Agreement or otherwise required by the
Delaware Limited Partnership Act, each Director shall have the same fiduciary
duties and obligations to the Partnership and the Limited Partners as a director
of a corporation incorporated under the DGCL has to such corporation and its
stockholders, as if such Directors of the Company were directors of a
corporation incorporated under the DGCL.
 
SECTION 13.5.            Notice of a Meeting.
 
Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Limited Partner Interests for which a meeting
is proposed in writing by mail or other means of written communication in
accordance with Section 16.1.  The notice shall be deemed to have been given at
the time when deposited in the mail or sent by other means of written
communication.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 13.6.            Record Date.
 
For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Limited Partner
Interests are listed for trading, in which case the rule, regulation, guideline
or requirement of such National Securities Exchange shall govern) or (b) in the
event that approvals are sought without a meeting, the date by which Limited
Partners are requested in writing by the General Partner to give such
approvals.  If the General Partner does not set a Record Date, then (a) the
Record Date for determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners shall be the close of business on the
day immediately preceding the day on which notice is given, and (b) the Record
Date for determining the Limited Partners entitled to give approvals without a
meeting shall be the date the first written approval is deposited with the
Partnership in care of the General Partner in accordance with Section 13.11.
 
SECTION 13.7.            Adjournment.
 
When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days.  At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting.  If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.
 
SECTION 13.8.            Waiver of Notice; Approval of Meeting; Approval of
Minutes.
 
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice if a quorum is present either in person or by
proxy.  Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except (i) when the Limited Partner attends the
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business at such meeting because the meeting is not
lawfully called or convened, and (ii) that attendance at a meeting is not a
waiver of any right to disapprove the consideration of matters required to be
included in the notice of the meeting, but not so included, if the disapproval
is expressly made at the meeting.
 
SECTION 13.9.            Quorum.
 
Subject to Section 13.4 (b), the Limited Partners holding a majority of the
voting power of the Outstanding Limited Partner Interests of the class or
classes for which a meeting has been called (including Limited Partner Interests
deemed owned by the General Partner) represented in person or by proxy shall
constitute a quorum at a meeting of Limited Partners of such class or classes
unless any such action by the Limited Partners requires approval by Limited
Partners holding a greater percentage of the voting power of such Limited
Partner Interests, in which case the quorum shall be such greater
percentage.  At any meeting of the Limited Partners duly called and held in
accordance with this Agreement at which a quorum is present, the act of Limited
Partners holding Outstanding Limited Partner Interests that in the aggregate
represent a majority of the voting power of the Outstanding Limited Partner
Interests entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under this
Agreement, in which case the act of the Limited Partners holding Outstanding
Limited Partner Interests that in the aggregate represent at least such greater
or different percentage of the voting power shall be required.  The Limited
Partners present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Limited Partners to leave less than a quorum, if any action
taken (other than adjournment) is approved by the required percentage of the
voting power of Outstanding Limited Partner Interests specified in this
Agreement (including Outstanding Limited Partner Interests deemed owned by the
General Partner).  In the absence of a quorum any meeting of Limited Partners
may be adjourned from time to time by the affirmative vote of Limited Partners
holding at least a majority of the voting power of the Outstanding Limited
Partner Interests entitled to vote at such meeting (including Outstanding
Limited Partner Interests deemed owned by the General Partner) represented
either in person or by proxy, but no other business may be transacted, except as
provided in Section 13.7.
 
 
62

--------------------------------------------------------------------------------

 
 
SECTION 13.10.          Conduct of a Meeting.
 
The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting.  The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting.  All minutes shall be kept with the records of the Partnership
maintained by the General Partner.  The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
necessary or advisable concerning the conduct of any meeting of the Limited
Partners or solicitation of approvals in writing, including regulations in
regard to the appointment of proxies, the appointment and duties of inspectors
of votes and approvals, the submission and examination of proxies and other
evidence of the right to vote, and the revocation of approvals, proxies and
votes in writing.
 
SECTION 13.11.           Action Without a Meeting.
 
Any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting, without a vote and without prior notice, if an approval in
writing setting forth the action so taken is signed by Limited Partners owning
not less than the minimum percentage of the voting power of the Outstanding
Limited Partner Interests (including Limited Partner Interests deemed owned by
the General Partner) that would be necessary to authorize or take such action at
a meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Limited Partner Interests or a class
thereof are listed for trading, in which case the rule, regulation, guideline or
requirement of such exchange shall govern).  Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing.  The General Partner may specify that any written ballot,
if any, submitted to Limited Partners for the purpose of taking any action
without a meeting shall be returned to the Partnership within the time period,
which shall be not less than 20 days, specified by the General Partner in its
sole discretion.  If a ballot returned to the Partnership does not vote all of
the Limited Partner Interests held by the Limited Partners, the Partnership
shall be deemed to have failed to receive a ballot for the Limited Partner
Interests that were not voted.  If approval of the taking of any action by the
Limited Partners is solicited by any Person other than by or on behalf of the
General Partner, the written approvals shall have no force and effect unless and
until (a) they are deposited with the Partnership in care of the General
Partner, (b) approvals sufficient to take the action proposed are dated as of a
date not more than 90 days prior to the date sufficient approvals are deposited
with the Partnership and (c) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners.  Nothing contained in this Section 13.11 shall be deemed to
require the General Partner to solicit all Limited Partners in connection with a
matter approved by the requisite percentage of the voting power of Limited
Partners or other holders of Outstanding Voting Units acting by written consent
without a meeting.
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 13.12.          Voting and Other Rights.
 
(a)            Only those Record Holders of Outstanding Limited Partner
Interests on the Record Date set pursuant to Section 13.6 (and also subject to
the limitations contained in the definition of “Outstanding” and the limitations
set forth in Section 3.5) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Limited Partner Interests have the right to vote or
to act.  All references in this Agreement to votes of, or other acts that may be
taken by, the Outstanding Limited Partner Interests shall be deemed to be
references to the votes or acts of the Record Holders of such Outstanding
Limited Partner Interests.  Each Common Unit shall entitle the holder thereof to
one vote for each Common Unit held of record by such holder as of the relevant
Record Date.
 
(b)            With respect to Limited Partner Interests that are held for a
Person’s account by another Person (such as a broker, dealer, bank, trust
company or clearing corporation, or an agent of any of the foregoing), in whose
name such Limited Partner Interests are registered, such other Person shall, in
exercising the voting rights in respect of such Limited Partner Interests on any
matter, and unless the arrangement between such Persons provides otherwise, vote
such Limited Partner Interests in favor of, and at the direction of, the Person
who is the Beneficial Owner, and the Partnership shall be entitled to assume it
is so acting without further inquiry.  The provisions of this Section 13.12(b)
(as well as all other provisions of this Agreement) are subject to the
provisions of Section 4.3.
 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE XIV


MERGER


SECTION 14.1.            Authority.
 
The Partnership may merge or consolidate or otherwise combine with or into one
or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership or a limited liability limited partnership)),
formed under the laws of the State of Delaware or any other domestic or foreign
jurisdiction, pursuant to a written agreement of merger, consolidation or other
business combination (“Merger Agreement”) in accordance with this Article XIV.
 
SECTION 14.2.            Procedure for Merger, Consolidation or Other Business
Combination.
 
Merger, consolidation or other business combination of the Partnership pursuant
to this Article XIV requires the prior approval of the General Partner.  If the
General Partner shall determine, in the exercise of its discretion, to consent
to the merger, consolidation or other business combination, the General Partner
shall approve the Merger Agreement, which shall set forth:
 
(a)            The names and jurisdictions of formation or organization of each
of the business entities proposing to merge, consolidate or combine;
 
(b)            The name and jurisdiction of formation or organization of the
business entity that is to survive the proposed merger, consolidation or other
business combination (the “Surviving Business Entity”);
 
(c)            The terms and conditions of the proposed merger, consolidation or
other business combination;
 
(d)            The manner and basis of converting or exchanging the equity
securities of each constituent business entity for, or into, cash, property or
interests, rights, securities or obligations of the Surviving Business Entity;
and (i) if any general or limited partner interests, securities or rights of any
constituent business entity are not to be converted or exchanged solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive upon conversion of, or in exchange for, their interests, securities
or rights, and (ii) in the case of securities represented by certificates, upon
the surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
 
 
65

--------------------------------------------------------------------------------

 
 
(e)            A statement of any changes in the constituent documents or the
adoption of new constituent documents (the articles or certificate of
incorporation, articles of trust, declaration of trust, certificate or agreement
of limited partnership, operating agreement or other similar charter or
governing document) of the Surviving Business Entity to be effected by such
merger, consolidation or other business combination;
 
(f)            The effective time of the merger, consolidation or other business
combination which may be the date of the filing of the certificate of merger or
consolidation or similar certificate pursuant to Section 14.4 or a later date
specified in or determinable in accordance with the Merger Agreement (provided
that if the effective time of such transaction is to be later than the date of
the filing of such certificate, the effective time shall be fixed at a date or
time certain at or prior to the time of the filing of such certificate and
stated therein); and
 
(g)            Such other provisions with respect to the proposed merger,
consolidation or other business combination that the General Partner determines
in its sole discretion to be necessary or appropriate.
 
SECTION 14.3.            Approval by Limited Partners of Merger, Consolidation
or Other Business Combination.
 
(a)            Except as provided in Section 14.3(d), the General Partner, upon
its approval of the Merger Agreement, shall direct that the Merger Agreement and
the merger, consolidation or other business combination contemplated thereby be
submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of Article
XIII.  A copy or a summary of the Merger Agreement shall be included in or
enclosed with the notice of a special meeting or the written consent.
 
(b)            Except as provided in Section 14.3(d), the Merger Agreement and
the merger, consolidation or other business combination contemplated thereby
shall be approved upon receiving the affirmative vote or consent of the holders
of a majority of the voting power of Outstanding Voting Units (including Voting
Units held by the General Partner and its Affiliates).
 
(c)            Except as provided in Section 14.3(d), after such approval by
vote or consent of the Limited Partners, and at any time prior to the filing of
the certificate of merger or consolidation or similar certificate pursuant to
Section 14.4, the merger, consolidation or other business combination may be
abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement.
 
(d)            Notwithstanding anything else contained in this Article XIV or in
this Agreement, the General Partner is permitted, without Limited Partner
approval, to (i) effect the Merger, the Exchange and all transactions
contemplated by the Exchange Agreement and (ii) convert the Partnership or any
Group Member into a new limited liability entity, including a corporation, to
merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity, including a
corporation and including a limited liability entity in a foreign jurisdiction,
which shall be newly formed and shall have no assets, liabilities or operations
at the time of such conversion, merger or conveyance other than those it
receives from the Partnership or other Group Member; provided that, with respect
to any conversion, merger or conveyance pursuant to clause (ii) above, (A) the
General Partner has received an Opinion of Counsel that the merger or
conveyance, as the case may be, would not result in the loss of the limited
liability of any Limited Partner, (B) the sole purpose of such conversion,
merger or conveyance is to effect a mere change in the legal form of the
Partnership into another limited liability entity or the jurisdiction of
organization of the Partnership into a new jurisdiction of organization,
including any foreign jurisdiction or to cause the Partnership to be taxable as
a corporation and (C) the governing instruments of the new entity provide the
Limited Partners and the General Partner with substantially the same rights and
obligations as are herein contained.
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 14.4.            Certificate of Merger or Consolidation.
 
Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement and the merger, consolidation or business combination
contemplated thereby, a certificate of merger or consolidation or similar
certificate shall be executed and filed with the Secretary of State of the State
of Delaware in conformity with the requirements of the Delaware Limited
Partnership Act.
 
SECTION 14.5.            Amendment of Partnership Agreement.
 
Pursuant to Section 17-211(g) of the Delaware Limited Partnership Act, an
agreement of merger, consolidation or other business combination approved in
accordance with this Article XIV may (a) effect any amendment to this Agreement
or (b) effect the adoption of a new partnership agreement for a limited
partnership if it is the Surviving Business Entity.  Any such amendment or
adoption made pursuant to this Section 14.5 shall be effective at the effective
time or date of the merger, consolidation or other business combination.
 
SECTION 14.6.            Effect of Merger.
 
(a)            At the effective time of the certificate of merger or
consolidation or similar certificate:
 
(i)               all of the rights, privileges and powers of each of the
business entities that has merged, consolidated or otherwise combined, and all
property, real, personal and mixed, and all debts due to any of those business
entities and all other things and causes of action belonging to each of those
business entities, shall be vested in the Surviving Business Entity and after
the merger, consolidation or other business combination shall be the property of
the Surviving Business Entity to the extent they were of each constituent
business entity;
 
(ii)            the title to any real property vested by deed or otherwise in
any of those constituent business entities shall not revert and is not in any
way impaired because of the merger, consolidation or other business combination;
 
(iii)          all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
 
 
67

--------------------------------------------------------------------------------

 
 
(iv)          all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
 
(b)            A merger, consolidation or other business combination effected
pursuant to this Article shall not be deemed to result in a transfer or
assignment of assets or liabilities from one entity to another.
 
(c)            Limited Partners shall not be entitled to dissenters’ rights of
appraisal as a result of a merger, consolidation or other business combination
effected pursuant to this Article.
 
ARTICLE XV


RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS


SECTION 15.1.            Right to Acquire Limited Partner Interests.
 
(a)            Notwithstanding any other provision of this Agreement, if at any
time less than 10% of the total Limited Partner Interests of any class then
Outstanding is held by Persons other than the General Partner and its
Affiliates, the General Partner shall then have the right, which right it may
assign and transfer in whole or in part to the Partnership or any Affiliate of
the General Partner, exercisable in its sole discretion, to purchase all, but
not less than all, of such Limited Partner Interests of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date three days prior
to the date that the notice described in Section 15.1(b) is mailed and (y) the
highest price paid by the General Partner or any of its Affiliates for any such
Limited Partner Interest of such class purchased during the 90-day period
preceding the date that the notice described in Section 15.1(b) is mailed.  As
used in this Agreement, (i) “Current Market Price” as of any date of any class
of Limited Partner Interests means the average of the daily Closing Prices per
Limited Partner Interest of such class for the 20 consecutive Trading Days
immediately prior to such date; (ii) “Closing Price” for any day means the last
sale price on such day, regular way, or in case no such sale takes place on such
day, the average of the closing bid and asked prices on such day, regular way,
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted for trading on the
principal National Securities Exchange on which such Limited Partner Interests
of such class are listed or admitted to trading or, if such Limited Partner
Interests of such class are not listed or admitted to trading on any National
Securities Exchange, the last quoted price on such day or, if not so quoted, the
average of the high bid and low asked prices on such day in the over-the-counter
market, as reported by the primary reporting system then in use in relation to
such Limited Partner Interest of such class, or, if on any such day such Limited
Partner Interests of such class are not quoted by any such organization, the
average of the closing bid and asked prices on such day as furnished by a
professional market maker making a market in such Limited Partner Interests of
such class selected by the General Partner in its sole discretion, or if on any
such day no market maker is making a market in such Limited Partner Interests of
such class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner in its sole discretion; and (iii) “Trading
Day” means a day on which the principal National Securities Exchange on which
such Limited Partner Interests of any class are listed or admitted to trading is
open for the transaction of business or, if Limited Partner Interests of a class
are not listed or admitted to trading on any National Securities Exchange, a
Business Day.
 
 
68

--------------------------------------------------------------------------------

 
 
(b)            If the General Partner, any Affiliate of the General Partner or
the Partnership elects to exercise the right to purchase Limited Partner
Interests granted pursuant to Section 15.1(a), the General Partner shall deliver
to the Transfer Agent notice of such election to purchase (the “Notice of
Election to Purchase”) and shall cause the Transfer Agent to mail a copy of such
Notice of Election to Purchase to the Record Holders of Limited Partner
Interests of such class (as of a Record Date selected by the General Partner) at
least 10, but not more than 60, days prior to the Purchase Date.  Such Notice of
Election to Purchase shall also be published for a period of at least three
consecutive days in at least two daily newspapers of general circulation printed
in the English language and circulated in the Borough of Manhattan, New
York.  The Notice of Election to Purchase shall specify the Purchase Date and
the price (determined in accordance with Section 15.1(a)) at which Limited
Partner Interests will be purchased and state that the General Partner, its
Affiliate or the Partnership, as the case may be, elects to purchase such
Limited Partner Interests (in the case of Limited Partner Interests evidenced by
Certificates, upon surrender of Certificates representing such Limited Partner
Interests) in exchange for payment at such office or offices of the Transfer
Agent as the Transfer Agent may specify or as may be required by any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading.  Any such Notice of Election to Purchase mailed to a Record
Holder of Limited Partner Interests at his address as reflected in the records
of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice.  On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate purchase price of all of such Limited Partner Interests to
be purchased in accordance with this Section 15.1.  If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Articles IV, V, VI, and XII) shall
thereupon cease, except the right to receive the purchase price (determined in
accordance with Section 15.1(a)) for Limited Partner Interests therefor, without
interest (in the case of Limited Partner Interests evidenced by Certificates,
upon surrender to the Transfer Agent of the Certificates representing such
Limited Partner Interests) and such Limited Partner Interests shall thereupon be
deemed to be transferred to the General Partner, its Affiliate or the
Partnership, as the case may be, on the record books of the Transfer Agent and
the Partnership, and the General Partner or any Affiliate of the General
Partner, or the Partnership, as the case may be, shall be deemed to be the owner
of all such Limited Partner Interests from and after the Purchase Date and shall
have all rights as the owner of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Articles IV, V, VI
and XII).
 
(c)            If the General Partner, any Affiliate of the General Partner or
the Partnership elects to exercise the right to purchase Limited Partner
Interests granted pursuant to Section 15.1(a), the holders of such Limited
Partner Interests shall be entitled to appraisal rights.
 
 
69

--------------------------------------------------------------------------------

 
 
ARTICLE XVI


GENERAL PROVISIONS


SECTION 16.1.            Addresses and Notices.
 
Any notice, demand, request, report or proxy materials required or permitted to
be given or made to a Partner under this Agreement shall be in writing and shall
be deemed given or made when delivered in person or when sent by first class
United States mail or by other means of written communication to the Partner at
the address described below.
 
Any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Securities at his address as shown on the
records of the Transfer Agent or as otherwise shown on the records of the
Partnership, regardless of any claim of any Person who may have an interest in
such Partnership Securities by reason of any assignment or otherwise.
 
Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of delivery.
 
An affidavit or certificate of making of any notice, payment or report in
accordance with the provisions of this Section 16.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report.  If any
notice, payment or report given or made in accordance with the provisions of
this Section 16.1 is returned marked to indicate that such notice, payment or
report was unable to be delivered, such notice, payment or report and, in the
case of notices, payments or reports returned by the United States Postal
Service (or other physical mail delivery mail service outside the United States
of America), any subsequent notices, payments and reports shall be deemed to
have been duly given or made without further mailing (until such time as such
Record Holder or another Person notifies the Transfer Agent or the Partnership
of a change in his address) or other delivery if they are available for the
Partner at the principal office of the Partnership for a period of one year from
the date of the giving or making of such notice, payment or report to the other
Partners.  Any notice to the Partnership shall be deemed given if received by
the General Partner at the principal office of the Partnership designated
pursuant to Section 2.3.  The General Partner may rely and shall be protected in
relying on any notice or other document from a Partner or other Person if
believed by it to be genuine.
 
SECTION 16.2.            Further Action.
 
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
SECTION 16.3.            Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.  The Indemnitees and their heirs,
executors, administrators and successors shall be entitled to receive the
benefits of this Agreement.
 
SECTION 16.4.            Integration.
 
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
 
SECTION 16.5.            Creditors.
 
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
 
SECTION 16.6.            Waiver.
 
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
 
SECTION 16.7.            Counterparts.
 
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing its signature hereto or, in the case of a Person acquiring a Limited
Partner Interest pursuant to Section 10.2(a), without execution hereof.
 
SECTION 16.8.            Applicable Law.
 
This Agreement shall be governed by, and construed in accordance with the laws
of the State of Delaware.
 
SECTION 16.9.            Invalidity of Provisions.
 
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
 
SECTION 16.10.          Consent of Partners.
 
Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.
 
 
71

--------------------------------------------------------------------------------

 
 
SECTION 16.11.          Facsimile Signatures.
 
The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on certificates representing
Common Units is expressly permitted by this Agreement.
 
SECTION 16.12.          Incorporation of Sections 2(a), 2(b) and 2(c) of the
Incentive Unit Agreement into this Agreement.
 
Sections 2(a), 2(b) and 2(c) of the Incentive Unit Agreement shall be treated as
part of this Agreement as described in Section 761(c) of the Code and Section
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.
 
[Remainder of Page Intentionally Left Blank]
 
 
72

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above:
 

 
GENERAL PARTNER:
     
STEEL PARTNERS HOLDINGS GP INC.
         
By:
/s/ James F. McCabe, Jr.
   
Name:
James F. McCabe, Jr.
   
Title:
Chief Financial Officer






 
LIMITED PARTNERS:
     
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner or without execution hereof
pursuant to Section 10.2(a).
     
STEEL PARTNERS HOLDINGS GP INC.
         
By:
/s/ James F. McCabe, Jr.
   
Name:
James F. McCabe, Jr.
   
Title:
Chief Financial Officer

 
 
 
73

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to the Agreement of Limited Partnership of
Steel Partners Holdings L.P.
 
Certificate Evidencing Common Units
Representing Limited Partner Interests in
Steel Partners Holdings L.P.
 
No.
Common Units



In accordance with Section 4.1 of the Agreement of Limited Partnership of Steel
Partners Holdings L.P., as amended, supplemented or restated from time to time
(the “Partnership Agreement”), Steel Partners Holdings L.P., a Delaware limited
partnership (the “Partnership”), hereby certifies
that  ___________________________ (the “Holder”) is the registered owner of
_______________ Common Units representing limited partner interests in the
Partnership (the “Common Units”) transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed by a duly executed assignment in the form set forth on the
reverse hereof.  The rights, preferences and limitations of the Common Units are
set forth in, and this Certificate and the Common Units represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Partnership Agreement.  Copies of the Partnership Agreement are on file at, and
will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 590 Madison
Avenue, 32nd Floor, New York, NY 10022.  Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.
 
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, (iii) granted the powers of attorney provided for in the Partnership
Agreement and (iv) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
 
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF STEEL PARTNERS
HOLDINGS L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF STEEL PARTNERS HOLDINGS L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE STEEL PARTNERS HOLDINGS L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR
TAXED).  STEEL PARTNERS HOLDINGS GP INC. , THE GENERAL PARTNER OF STEEL PARTNERS
HOLDINGS L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS
SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF STEEL PARTNERS HOLDINGS L.P. BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES.  THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE
SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE
FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS TRADED.
 
 
A-1

--------------------------------------------------------------------------------

 
 
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.
 
Dated:
   
Steel Partners Holdings L.P.
     
Countersigned and Registered by:
By:
Steel Partners Holdings GP Inc.,
   
its General Partner
         
By:
 
as Transfer Agent and Registrar
Name:
         
By:
   
By:
   
Authorized Signature
 
Secretary

 
 
 
A-2

--------------------------------------------------------------------------------

 
 
[Reverse of Certificate]
 
ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT
TEN ENT -
as tenants by the entireties
Custodian
   
(Cust)
(Minor)
JT TEN -
as joint tenants with right of
under Uniform Gifts to
 
survivorship and not as
Minors Act
 
tenants in common
 
(State)
         



Additional abbreviations, though not in the above list, may also be used.
 
ASSIGNMENT OF COMMON UNITS
IN
STEEL PARTNERS HOLDINGS L.P.
 
FOR VALUE
RECEIVED,                                                                                                                                  hereby
assigns, conveys, sells and transfers unto
 

   
(Please print or typewrite name
(Please insert Social Security or other
and address of Assignee)
identifying number of Assignee)



Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint as its attorney-in-fact with full power of substitution
to transfer the same on the books of Steel Partners Holdings L.P.
 


Date:
   
NOTE
The signature to any endorsement hereon must correspond with the name as written
upon the face of this Certificate in every particular, without alteration,
enlargement or change.
 

 

 
 
A-3

--------------------------------------------------------------------------------

 


THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17A(d)-15
       
(Signature)
             
(Signature)
       

 
____________________________
 


 
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration and is properly endorsed by a duly
executed assignment in the form set forth above.
 
 
A-4

--------------------------------------------------------------------------------

 